1.0	REISSUE APPLICATIONS	4
1.1	Priority	4
1.2	Preliminary Amendment	4
1.3	Status of Claims	4
1.4	IDS	5
2.0	REASON FOR REISSUE APPLICATION	5
3.0	DEFECTIVE REISSUE DECLARATION	6
4.0	CLAIM REJECTIONS 35 U.S.C. § 251	7
5.0	ADS OBJECTION	7
6.0	CLAIM INTERPRETATION UNDER 35 U.S.C. §112(6TH ¶)	8
7.0	CLAIM REJECTIONS - 35 U.S.C 112 1st and 112 2nd paragraph	14
7.1	35 U.S.C 112 1st Paragraph	15
7.2	35 U.S.C 112 2nd Paragraph	16
8.0	CLAIM REJECTIONS - 35 USC § 103	17
8.1	Zhu ‘573, Szepesi (cl. 18, 20-25, 27-33, 35-41, 43-49)	17
8.2	Zhu ‘573, Szepesi, Zhu ‘191 (cl. 50-58)	77
8.3	Zhu ‘573, Szepesi, Quigley (cl. 19, 26, 34, 42)	90
9.0	OBVIOUS DOUBLE PATENTING (ODP)	105
9.1	ODP RE47713E (cl. 18-23, 25-31, 33-38, 40-47, 49-58)	106
9.2	ODP RE47713E, Szepesi (cl. 24, 32, 39, 48)	108
9.3	ODP RE47714E, Zhu ‘573, Szepesi (cl. 18-49)	108
9.4	RE47714E (cl. 50-58)	119
10.0	CONCLUSION	120
10.1	Pertinent Art	120
10.2	Correspondence	121




1.0	REISSUE APPLICATIONS

This office action is for the examination of reissue application 16/548,897 filed 8/23/2019 of US Patent Number US 9,071,152 (hereinafter the '152 patent) issued to Morong et al. on June, 30, 2015 and responsive to Applicant’s amendment/Remarks filed 7/22/2021.
 For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
1.1	Priority

The ‘152 patent claims benefit of provisional application # 61/667473 having a filing date 7/3/2012 and provisional application # 61/727795 having a filing date 11/19/2012.

1.2	Preliminary Amendment

Applicant’s amendment to the specification filed on 7/22/2021 is acknowledged. The specification has been amended by adding multiple reissue applications and continuity information beginning col. 1, line 7, of the '152 patent which has been entered by the Examiner.

1.3	Status of Claims

Original patent claims 1-17 are cancelled by Applicant.

 Claims 18-58 are rejected.

1.4	IDS

With respect to the Information Disclosure Statements (PTO/SB/08A and 08B or its equivalent) filed on 9/17/2019, 10/10/2019, 12/2/2020, 5/26/2021, 7/9/2021 and considered with this action, the information cited has been considered as described in the MPEP. Note that MPEP 2256 indicate that degree of consideration to be given to such information will be normally limited by the degree to which the party filing the information citation has explained the content and relevance of the information.
2.0	REASON FOR REISSUE APPLICATION

The error statement filed on 7/22/2021 in supplemental sheet of substitute reissue declaration by assignee has been noted.
This is a broadening reissue application. New independent claim 18 recites, “frequency with which the primary-side switch is turned on is adjusted by the demand pulses conveyed from the converter secondary side to the converter primary side to regulate the output port voltage or current,” instead of,  
“demand pulses applied via the galvanic isolation circuitry to the switch to adjust a frequency of the commutation of the input power to supply a desired amount of voltage or current to the load,” recited in claim 1 of the ‘152 patent.
Additionally, claim 18 recites “the primary-side circuitry is configured to turn on the primary-side switch in response to the demand pulses conveyed from the converter secondary 
3.0	DEFECTIVE REISSUE DECLARATION

 Claims 18-58 are rejected under 35 U.S.C. 251 in this office action for defective error statement. MPEP 1414 II. A STATEMENT OF AT LEAST ONE ERROR WHICH IS RELIED UPON TO SUPPORT THE REISSUE APPLICATION (I.E., THE BASIS FOR THE REISSUE), states,
“In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.”
The examiner notes that the declaration submitted on 7/22/2021 does acknowledge the existence of an error in the claims, however, it does not indicate how the error renders the patent inoperative or invalid.
Lacks How Part
Applicant failed to identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.
No Error
The error statement filed in the Supplemental Sheet on 7/22/2021 is defective because the error relied upon is already corrected in claim 18 of the reissue patents # RE47713E and RE47714E respectively.
Prior Declarations Defective

4.0	CLAIM REJECTIONS 35 U.S.C. § 251 

Claims 18-58 are rejected as being based upon a defective reissue Declaration under     35 U.S.C. § 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.
5.0	ADS OBJECTION

The application data sheet (ADS) filed on 8/23/2019 is objected to because the domestic benefit information does not properly identify the present application # 16/548,897 as both a continuation of U.S. Application No. 15/202,746 and a reissue application of US Patent # 9,071,152 and the Reissue Application # 15/202,746 as both a continuation of U.S. Application No. 15/090,929 and a reissue application of US Patent # 9,071,152.  See the Reissue Application Filing Guide at http://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf for more information and in particular see the screen shot on page 10 given the sample facts presented on page 9. The corrected ADS should comply with 37 CFR 1.76(c)(2), which requires that any changes to an ADS be identified with markings (underline for addition, strike through for deletion).  Applicant can also use the Corrected Web-based ADS. See the Quick Start Guide for Corrected Web-based ADS at https://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf.
Applicant should additionally file, as a paper separate from its next response, a Request for Corrected Filing Receipt.  This is the best way to ensure that these changes are acted upon and corrected by the appropriate official.
6.0	CLAIM INTERPRETATION UNDER 35 U.S.C. §112(6TH ¶)
The MPEP explains when a limitation invokes 35 U.S.C. 112(f) and how to interpret such limitations. See MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc). As noted in MPEP 2181, a three prong test is used to determine whether a limitation invokes 112(f):
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
The following analysis is provided to clarify the record of claim interpretation for each of the functional phrase (FP) recited in the claims.

FP1:	primary-side switch (claim 18)
FP1 in claim 18 recites “primary-side switch configured to selectively transfer the input power at the input port via the power transformer to the output power at the output port.”
FP1 does not use means, but it provides no structure therefore it can be deemed a generic placeholder that substitutes for means. FP1 is modified by functional language, “to selectively transfer the input power at the input port via the power transformer to the output power at the output port.” 
Thus the primary-side switch is used to transfer the input power from the input port. While the structure of a switch is known in the art, there is no support in the specification as to how the switch is configured1 to selectively transfer the input power. The use of the term “selectively” implies selection of a particular switching configuration from other alternatives or a circuit to transfer the input power by rejecting other configurations. If we apply the definition of “selectively2” from the electronics art to the transfer of power, the specification fails to disclose a circuit that selects a particular input power from other alternatives or a circuit having the ability to reject other input powers than the one selected. Therefore, a rejection under 35 U.S.C. 112 1st and 2nd paragraph is also made in this office for insufficient disclosure and lack of support in the specification for the claimed subject matter.
 There is no further structure of the term recited in FP1. The three-prong test is met and 112(f) is invoked. Corresponding structure is a switch that turns ON and OFF the input power.  
FP2:	circuitry is configured to control the flyback converter
FP2 in claim 18 recites, “when the circuitry is configured to control the flyback converter, (i) the primary-side circuitry is on the converter primary side and (ii) the secondary-side circuitry is on the converter secondary side” 
FP2 does not use means, but it provides no structure therefore it can be deemed a generic placeholder that substitutes for means. FP2 is modified by functional language, “to control the flyback converter.” 
There is no further structure of the term recited in FP2. The three-prong test is met and 112(f) is invoked. In light of the finding that FP2 invokes 112(f), the limitation is construed to cover the corresponding structure described in the specification and equivalents thereof. Therefore, the corresponding structure of FP2 described in the specification is circuitry having a primary side and a secondary side, a primary-side conductor magnetically coupled to a secondary-side conductor, a rectifier coupled to secondary-side conductor and connected to a capacitor, and a pulse generator powered by the energy stored in the capacitor supplying pulses to the primary side via the magnetically coupled conductors. (Specification, col. 5, lines 24-26, col. 14, lines 1-45 and Fig. 1).
FP3:	primary-side circuitry
FP3 in claim 18 recites, “primary-side circuitry is configured to determine when to turn off the switch independent of the demand pulses.”
FP3 does not use means, but it provides no structure therefore it can be deemed a generic placeholder that substitutes for means. FP3 is modified by functional language, “to determine when to turn off the switch independent of the demand pulses.”
There is no further structure of the term recited in FP3. The three-prong test is met and 112(f) is invoked. In light of the finding that FP3 invokes 112(f), the limitation is construed to cover the corresponding structure described in the specification and equivalents thereof.
The specification does not specifically describe “primary-side circuitry”, rather the specification mentions a primary-side switch (200a) and primary-side winding (101a) of the power transformer (100a) and the switch (200a) may be turned ON through primary side winding (102a) (col. 3, lines 15-19) (Fig. 1). In light of the above description in the specification, the corresponding structure of FP3 comprises a switch (for example, a transistor) connected to primary-side winding of a power transformer and the switch turned ON by regeneration winding (auxiliary winding) on the primary-side winding of power transformer.
FP4:	converter secondary side
FP4 in claim 18 recites, “converter secondary side is configured to transmit the demand pulses to the converter primary side.”
FP4 does not use means, but it provides no structure therefore it can be deemed a generic placeholder that substitutes for means. FP4 is modified by functional language, “to transmit the demand pulses to the converter primary side.”
There is no further structure of the term recited in FP4. The three-prong test is met and 112(f) is invoked. In light of the finding that FP4 invokes 112(f), the limitation is construed to cover the corresponding structure described in the specification and equivalents thereof.
The specification describes a flyback converter comprising a secondary side comprising an output port, a secondary-side magnetically coupled conductor (transformer) to galvanically isolate the secondary side from the primary side, the secondary side further comprises a demand pulse generator, a first capacitor, and a first rectifier poled to charge the first capacitor during forward power converter pulses of the flyback converter, wherein the demand pulses are generated using energy stored in the first capacitor, secondary side further comprises: a source (configured to provide a reference signal); and a secondary-side comparator (configured to compare a feedback signal based on the output port voltage or current to the reference signal wherein the frequency of the demand pulses is responsive to the comparison between the feedback signal and the reference signal). The secondary side further comprises a second capacitor, different from the first capacitor, and a second rectifier, different from the first rectifier (wherein flyback voltage of the power transformer is rectified by the second rectifier and charges the second capacitor to supply output voltage or current to the output port; the secondary side is configured to charge the first capacitor during flyback pulses of the flyback converter; the secondary side is configured to charge the first capacitor during forward power converter pulses of the flyback converter even if the output port is short-circuited) (col. 17, line 66 to col. 18, lines 6, col. 18 lines 41-52). 
FP5:	demand pulse generator
FP5 in claim 33 recites, “the demand pulse generator is configured to generate the demand pulses when a feedback signal based on the output port voltage or current is lower in magnitude than a reference signal.”
There is no further structure of the term recited in FP6. The three-prong test is met and 112(f) is invoked. In light of the finding that FP6 invokes 112(f), the limitation is construed to cover the corresponding structure described in the specification and equivalents thereof.
Based upon a review of the specification, the Examiner concludes that the closest corresponding structure for the FP 5 is the box 503c in Fig. 3 comprising NAND Gate 509d and flip-flop 412d as shown in Fig. 4 for performing the entire function recited in FP 6.

FP6: secondary-side circuitry
FP6 in claim 18 recites, “secondary-side circuitry is configured to generate the demand pulses when a feedback signal based on the output port voltage or current is lower in magnitude than a reference signal” and “the secondary-side circuitry comprises: an oscillator configured to generate oscillator pulses; and logic circuitry configured to selectively block certain oscillator pulses in Serial No. TBD-3-1254.021RE5generating the demand pulses.  
FP6 does not invoke 112(f) because it fails step C and recites sufficient structure comprising an oscillator and logic circuitry to perform the entire claimed function. 
FP7:	logic circuitry
FP7 in claim 18 recites, “logic circuitry configured to selectively block certain oscillator pulses in generating the demand pulses.”
FP7 does not use means, but it provides no structure therefore it can be deemed a generic placeholder that substitutes for means. FP8 is modified by functional language, “to selectively block certain oscillator pulses in generating the demand pulses.”
There is no further structure of the term recited in FP8. The three-prong test is met and 112(f) is invoked. In light of the finding that FP6 invokes 112(f), the limitation is construed to cover the corresponding structure described in the specification and equivalents thereof.
Based upon a review of the specification, the Examiner concludes that the closest corresponding structure for the FP7 is AND gate 506c that passes oscillator 505c pulses to trigger pulse generator 503c so that demand pulses are applied to the galvanic isolation circuitry comprising the transformer shown in Fig. 3.

Additional terms not invoking interpretation under 112 (f)
Following additional terms are recited in the claims that use means for type language but do not invoke interpretation under 112 (f) because these are terms of art having a known structure, therefore fail prong A of the three prong test:  “power transformer”, “oscillator”, “first and second voltage detectors”, “voltage comparator”, “magnetic field generating unit” , “high frequency power driving unit”, “charging power adjusting unit”, “wireless receiving unit”, “pulse signal generator” , “power driving part”, “overvoltage filter.” 
7.0	CLAIM REJECTIONS - 35 U.S.C 112 1st and 112 2nd paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.1	35 U.S.C 112 1st Paragraph

Claims 18-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no support in the specification for the claimed “primary-side switch configured to selectively transfer the input power at the input port via the power transformer to the output power at the output port” recited in independent claim 18, and similarly in independent claims 25, 33, 41, 50, and 54. 
Claims 19-24, 26-32, 34-40, 42-49, 51-53, and 55-58 are also rejected for the same reasons as above as they depend respectively from the respective independent claims.

7.2	35 U.S.C 112 2nd Paragraph

Claims 18-58 recite limitations (FP1) that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as noted above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function recited in FP1 and to clearly link the structure, material, or acts to the function. (See 112(f) analysis of FP1 noted above). Therefore, claims 18-58 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
8.0	CLAIM REJECTIONS - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.1	Zhu ‘573, Szepesi (cl. 18, 20-25, 27-33, 35-41, 43-49)

Claim(s) 18, 20-25, 27-33, 35-41, and 43-49, are rejected under 35 U.S.C. 103(a) as obvious over Zhu ‘573 and Szepesi et al. (US 5,498,995).
18. (new) Circuitry for controlling a flyback converter, the flyback converter comprising: 
	Zhu ‘573 disclosed circuit for controlling a flyback converter [0041] (Fig. 3).

    PNG
    media_image1.png
    40
    421
    media_image1.png
    Greyscale

a converter primary side comprising an input port; 
Zhu ‘573 disclosed converter primary side comprising an input port (Fig. 3)

a converter secondary side comprising an output port, wherein the converter secondary side is galvanically isolated from the converter primary side; and 
Zhu ‘573 disclosed converter secondary side comprising an output port Vout, wherein the converter secondary side is galvanically isolated from the converter primary side by transformer (Fig. 3).

a power transformer configured to transfer input power received at the input port to provide output power at the output port, wherein: 
Zhu ‘573 disclosed power transformer (305, 306) configured to transfer input power received at the input port Vin to provide output power at the output port Vout (Fig. 3). 

the converter primary side further comprises a primary-side switch configured to selectively transfer the input power at the input port via the power transformer to the output power at the output port; 
Zhu ‘573 disclosed converter primary side further comprises a primary-side switch 308 configured to selectively transfer the input power at the input port via the power transformer (305, 306) to the output power at the output port Vout [0040] (Fig. 3). 

the circuitry comprises primary-side circuitry and secondary-side circuitry, wherein, when the circuitry is configured to control the flyback converter, (i) the primary-side circuitry is on the converter primary side and (ii) the secondary-side circuitry is on the converter secondary side; 


    PNG
    media_image2.png
    568
    775
    media_image2.png
    Greyscale

Zhu ‘573. Fig. 3



Zhu ‘573 disclosed the circuitry comprises primary-side circuitry and secondary-side circuitry, wherein, when the circuitry is configured to control the flyback converter, (i) the primary-side circuitry is on the converter primary side and (ii) the secondary-side circuitry is on the converter secondary side (Fig. 3) [0041].

the secondary-side circuitry (i) determines when to turn on the primary-side switch based on output port voltage or current at the output port and (ii) generates corresponding demand pulses; 
Zhu ‘573 disclosed system output voltage Vout is monitored by secondary side controller circuit 316 and Vout change information is sent by control circuit 316 in the secondary side, and received by control circuit 301 in the primary side to turn on the primary-side switch 308 [0041](Fig. 3). Zhu ‘573 further disclosed Vout change information block 500 comprising pulse generator 504 that generates pulses 505 that turns on switch 506 to communicate Vout change information for turning on the primary side switch (308, 408) through primary side winding 307 (Fig. 3) or primary side winding 407 (Fig. 4) respectively [0045]. Thus Zhu ‘573 disclosed the secondary-side circuitry (i) determines when to turn on the primary-side switch based on output port voltage or current at the output port. 
When the secondary side switch 506 turns ON and OFF a ringing waveform having similar shapes will occur in auxiliary winding (307, 407) on the primary side which is detected by primary side controller 301 and turns ON and OFF power switch 308 [0045]. Thus Zhu ‘573 disclosed (ii) generates corresponding demand pulses by forming ringing waveform having similar shapes.

the converter secondary side is configured to transmit the demand pulses to the converter primary side; 
Zhu ‘573 disclosed the converter secondary side (316, 306) is configured to transmit the demand pulses (ringing waveform having similar shapes) to the converter primary side (307, 301)(Fig. 3, Fig. 5A) [0045].
the primary-side circuitry is configured to turn on the primary-side switch in response to the demand pulses conveyed from the converter secondary side to the converter primary side, wherein the primary-side circuitry, and not the secondary-side circuitry, originates the determination of when to turn off the primary-side switch; 
Zhu ‘573 disclosed the primary-side circuitry (307, 301) is configured to turn on the primary-side switch 308 in response to the demand pulses (505. ringing waveform having similar shapes) conveyed from the converter secondary side (316, 306) to the converter primary side (307, 301).

frequency with which the primary-side switch is turned on is adjusted by the demand pulses conveyed from the converter secondary side to the converter primary side to regulate the output port voltage or current; 
Zhu ‘573 disclosed demand pulse generator (504) connected to the secondary winding comprising logic gate 905 (embodiment shown in Fig. 9) configured to generate a demand pulse (505) (Fig. 5A, 500, 505) via galvanic isolation circuitry (transformer) to the switch to adjust a frequency of the commutation of the input power to supply a desired amount of voltage or current to the load [0034] [0045] [0053]. More specifically, Zhu ‘573 discloses pulse frequency modulated (PFM) switching mode power supply for reducing the output voltage undershoot of switching mode power supplies during the load transient of the SMPS [0003].

the primary-side circuitry is configured to determine when to turn off the switch independent of the demand pulses; 
Zhu ‘573 disclosed the primary-side control circuit 301 turns ON and OFF the switch (power transistor 308) based on the voltage and/or current signals. When the switch (power transistor 308) is turned on, a primary current Ip builds in primary winding 305, which stores energy. The energy stored in primary winding 305 is transferred to secondary winding 306 during the turn-off time interval of power transistor 308. [0041]. Thus while the secondary-side circuitry determines when to turn ON the primary-side switch as a result of the demand pulses (ringing waveform having similar shapes) transferred to the primary-side, the primary-side control circuit 301 decides when to turn OFF the switch (power transistor 308)  independent of the demand pulses [0041].

the secondary-side circuitry is configured to generate the demand pulses when a feedback signal based on the output port voltage or current is lower in magnitude than a reference signal; 
Zhu ‘573 disclosed secondary-side circuitry (Fig. 5A, 500, 505) is configured to generate the demand generate demand pulse by turning on switch 506 by pulses 505 resulting in ringing waveform having similar shapes transferred to the primary-side when a feedback signal 510 based on the output voltage or the output current is lower in magnitude than a reference signal Vref [0041]. 

    PNG
    media_image3.png
    374
    571
    media_image3.png
    Greyscale

Zhu. Fig. 5A

the circuitry is configured to regulate the output port by driving the feedback signal to match the reference signal; and 
Zhu ‘573 disclosed secondary-side circuitry (Fig. 5A, 505, Fig. 8, 803) configured to regulate the output port (output terminals Vout) by driving the feedback signal 510 to match the reference signal (Vref). 

the secondary-side circuitry comprises: an oscillator configured to generate oscillator pulses; and 
Zhu teaches pulse generator (604) (similar to 504 in Fig. 5A) and (504) can be an oscillator that generates oscillator pulses and each oscillator pulse representing logic 1 (Fig. 5A, Fig. 6) [0047].

    PNG
    media_image4.png
    575
    687
    media_image4.png
    Greyscale

Zhu ‘573. Fig. 6, annotated by Examiner.
.

logic circuitry configured to selectively block certain oscillator pulses in Serial No. TBD-3-1254.021RE5generating the demand pulses.  
Zhu ‘573 discloses logic circuitry (905) selectively blocks certain oscillator pulses (904, 922) to generate the demand pulses applied to the secondary-side magnetically coupled conductor [0055] (Fig. 9). For example, logic circuitry (905) will inherently block certain pulses from the oscillator, such as spurious signals that do not correspond to logic 1.
To the extent that Zhu ‘573 may not specifically disclose logic circuitry configured to selectively block certain oscillator pulses in Serial No. TBD-3-1254.021RE5generating the demand pulses it would have been obvious over Szepesi.  

Szepesi disclosed logic circuitry configured to (i) receive the comparator (PWM COMP) output and the stream of oscillator (200) pulses and (ii) process the stream of oscillator pulses based on the comparator (PWM COMP) output to generate 52 the demand pulses by selectively blocking certain oscillator pulses (Fig. 5, annotated). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding logic circuitry disclosed by Szepesi to selectively block certain oscillator pulses in Serial No. TBD-3-1254.021RE5generating the demand pulses.  
20. (new) The circuitry of claim 18, wherein the logic circuitry is configured to selectively block the certain oscillator pulses from becoming demand pulses that would otherwise result in the primary-side switch being turned on, while selectively allowing other oscillator pulses to become the demand pulses that do result in the primary-side switch being turned on.
Zhu ‘573 disclosed logic circuitry 905 selectively blocks certain oscillator pulses (904, 922) to generate the demand pulses applied to the secondary-side magnetically coupled conductor that would otherwise result in the primary-side switch 308 being turned on [0055] (Fig. 9). 
Additionally, Szepesi disclosed “fast logic circuit” that yields short input to output propagation delay (typically 30 nsec at turn-on and 30 nsec at turn-off) with a minimal power consumption. Szepesi further disclosed logic circuitry (Fig. 5, annotated by Examiner) configured to generate oscillator 200 pulses and selectively blocking certain oscillator pulses in generating the demand pulses (Szepesi. Fig. 5, annotated). 



    PNG
    media_image5.png
    572
    790
    media_image5.png
    Greyscale

Szepesi. Fig. 5, annotated by Examiner.


    PNG
    media_image6.png
    370
    836
    media_image6.png
    Greyscale

Zhu. Fig. 9
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding fast oscillator and logic circuitry configured to selectively block certain oscillator pulses in generating the demand pulses disclosed by Szepesi to provide gating of the demand pulses applied to the galvanic isolation circuitry with minimum input to output propagation delay and minimum power consumption.

21. (new) The circuitry of claim 18, wherein the secondary-side circuitry is configured to process, based on a comparator output, the oscillator pulses to generate the demand pulses.  
Zhu ‘573 and Szepesi disclosed the circuitry of claim 18 as set forth above.
Zhu ‘573 disclosed secondary-side circuitry is configured to process, based on a comparator 603 output, the oscillator pulses 605 to generate the demand pulses that result in ringing waveform having similar shapes appears in auxiliary winding 307 that is detected by primary side controller 301 and turns ON and OFF primary side switch 308. [0045] (Fig. 3 and Fig. 6).  

22. (new) The circuitry of claim 18, wherein: 
Zhu ‘573 and Szepesi disclosed the circuitry of claim 18 as set forth above.

the secondary-side circuitry comprises a comparator configured to generate a comparator output based on a comparison between the feedback signal and the reference signal; 
Zhu ‘573 disclosed comparator 503 configured to generate a comparator output based on a comparison between (i) a feedback signal 510 based on the output port voltage or current and (ii) a reference signal Vref (Fig. 5A).

the oscillator is configured to generate the oscillator pulses independent of the comparator output; and 
Zhu ‘573 teaches pulse generator (604) (similar to 504 in Fig. 5A) and (504) can be an oscillator that generates oscillator pulses and each oscillator pulse representing logic 1 (Fig. 5A, Fig. 6) [0047].
To the extent that Zhu ‘573 may not specifically disclose to generate a stream of oscillator pulses independent of the comparator output it would have been obvious over Szepesi.
Szepesi specifically discloses oscillator 200 to generate a stream of oscillator pulses independent of the comparator PWM COMP output (Fig. 5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding oscillator to generate a stream of oscillator pulses independent of the comparator as disclosed by Szepesi because Szepesi teaches the oscillator 202 output Vosc provides the ramp signal and time base for the PWM pulses (col. 7, lines 2-34) (Fig. 6).

the logic circuitry is configured to (i) receive the comparator output and the oscillator pulses and (ii) process, based on the comparator output, the oscillator pulses to generate the demand pulses.  
Zhu ‘573 disclosed logic circuitry 500 is configured to (i) receive the comparator 503 output and the stream of oscillator pulses and (ii) process 504, based on the comparator output, the stream of oscillator pulses to generate the demand pulses 505 (Fig. 5A, Fig. 9).
Additionally, Szepesi disclosed logic circuitry configured to (i) receive the comparator (PWM COMP) output and the stream of oscillator (200) pulses and (ii) process the stream of oscillator pulses based on the comparator (PWM COMP) output to generate 52 the demand pulses by selectively blocking certain oscillator pulses (Fig. 5, annotated). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu by adding logic circuitry configured to (i) receive the comparator output and the stream of oscillator pulses and (ii) process the stream of oscillator pulses based on the comparator output disclosed by Szepesi for generating demand pulses.

    PNG
    media_image5.png
    572
    790
    media_image5.png
    Greyscale

Szepesi. Fig. 5, annotated by Examiner.
23. (new) The circuitry of claim 18, wherein: 
Zhu ‘573 and Szepesi disclosed the circuitry of claim 18 as set forth above.

the converter primary side further comprises a primary-side magnetically coupled conductor; 
Zhu ‘573 disclosed converter primary side further comprises a primary-side magnetically coupled conductor (305, 307). (Fig. 3).

the converter secondary side further comprises a secondary-side magnetically coupled conductor configured to be magnetically coupled to the primary-side magnetically coupled conductor to convey the Serial No. TBD-4-1254.021RE5demand pulses from the converter secondary side to the converter primary side; 
Zhu ‘573 disclosed the converter secondary side further comprises a secondary-side magnetically coupled conductor 306 configured to be magnetically coupled to the primary-side magnetically coupled conductor 307 to convey the Serial No. TBD-4-1254.021RE5demand pulses 505 (Fig. 5A) that result in ringing waveform having similar shapes appears in auxiliary winding 307 from the converter secondary side to the converter primary side [0045] (Fig. 3).

the power transformer has a primary-side winding and a secondary-side winding; 
Zhu ‘573 disclosed power transformer has a primary-side winding 305 and a secondary-side winding 306 (Fig. 3).

the primary-side switch is connected in series with the primary-side winding of the power transformer; the secondary-side winding of the power transformer is connected to the output port; 
Zhu ‘573 disclosed primary-side switch 308 is connected in series with the primary-side winding 305 of the power transformer and the secondary-side winding 306 of the power transformer is connected to the output port Vout (Fig. 3). 

the primary-side magnetically coupled conductor is different from the primary-side winding of the power transformer; and 
Zhu ‘573 disclosed primary-side magnetically coupled conductor 307 is different from the primary-side winding 305 of the power transformer (Fig. 3).

the secondary-side magnetically coupled conductor is different from the secondary-side winding of the power transformer.  
Zhu ‘573 did not disclose a secondary-side magnetically coupled conductor different from the secondary-side winding 306 of the power transformer (Fig. 3).
Szepesi disclosed disclose a secondary-side magnetically coupled conductor (secondary winding of pulse transformer TR2) different from the secondary-side winding of the power transformer TR1 (Fig. 1) (col. 4, lines 65-67).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the converter circuit of Zhu ‘573 by adding a pulse transformer having a secondary-side magnetically coupled conductor different from the secondary-side winding of the power transformer for communication between primary-side driver and secondary-side controller (Szepesi, col. 4, line 65 to col. 5 line 6). 
24. (new) The circuitry of claim 23, 
Zhu ‘573 and Szepesi disclosed the circuitry of claim 23 as set forth above.

wherein the primary-side and secondary-side magnetically coupled conductors are part of a pulse transformer separate from the power transformer.  
Zhu ‘573 did not disclose primary-side and secondary-side magnetically coupled conductors are part of a pulse transformer separate from the power transformer.
Szepesi disclosed primary-side and secondary-side magnetically coupled conductors are part of a pulse transformer TR2 separate from the power transformer TR1 (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the converter circuit of Zhu ‘573 by adding a pulse transformer having a secondary-side magnetically coupled conductor different from the secondary-side winding of the power transformer for communication between primary-side driver and secondary-side controller (Szepesi, col. 4, line 65 to col. 5 line 6). 

25. (new) Circuitry for controlling a flyback converter, the flyback converter comprising: 
Zhu ‘573 disclosed circuit for controlling a flyback converter [0041] (Fig. 3).

a converter primary side comprising an input port; 
Zhu ‘573 disclosed converter primary side comprising an input port (Fig. 3)

    PNG
    media_image1.png
    40
    421
    media_image1.png
    Greyscale


a converter secondary side comprising an output port, wherein the converter secondary side is galvanically isolated from the converter primary side; and 
Zhu ‘573 disclosed converter secondary side comprising an output port Vout, wherein the converter secondary side is galvanically isolated from the converter primary side by transformer (Fig. 3).

a power transformer configured to transfer input power received at the input port to provide output power at the output port, wherein: 
Zhu ‘573 disclosed power transformer (305, 306) configured to transfer input power received at the input port Vin to provide output power at the output port Vout (Fig. 3),

the converter primary side further comprises a primary-side switch configured to selectively transfer the input power at the input port via the power transformer to the output power at the output port; 
Zhu ‘573 disclosed converter primary side further comprises a primary-side switch 308 configured to selectively transfer the input power at the input port via the power transformer (305, 306) to the output power at the output port Vout [0040] (Fig. 3). 

the circuitry comprises primary-side circuitry and secondary-side circuitry, wherein, when the circuitry is configured to control the flyback converter, (i) the primary-side circuitry is on the converter primary side and (ii) the secondary-side circuitry is on the converter secondary side; 
Zhu ‘573 disclosed the circuitry comprises primary-side circuitry and secondary-side circuitry, wherein, when the circuitry is configured to control the flyback converter, (i) the primary-side circuitry is on the converter primary side and (ii) the secondary-side circuitry is on the converter secondary side (Fig. 3) [0041].

the secondary-side circuitry (i) determines when to turn on the primary-side switch based on output port voltage or current at the output port and (ii) generates corresponding demand pulses; 
Zhu ‘573 disclosed system output voltage Vout is monitored by secondary side controller circuit 316 and Vout change information is sent by control circuit 316 in the secondary side, and received by control circuit 301 in the primary side.[0041]. Zhu ‘573 further disclosed Vout change information block 500 comprising pulse generator 504 that generates pulses 505 that turns on switch 506 to communicate Vout change information for turning on the primary side switch (308, 408) through primary side winding 307 (Fig. 3) or primary side winding 407 (Fig. 4) respectively [0045]. Thus Zhu ‘573 disclosed the secondary-side circuitry (i) determines when to turn on the primary-side switch based on output port voltage or current at the output port. 
When the secondary side switch 506 turns ON and OFF a ringing waveform having similar shapes will occur in auxiliary winding (307, 407) on the primary side which is detected by primary side controller 301 and turns ON and OFF power switch 308 [0045]. Thus Zhu ‘573 disclosed (ii) generates corresponding demand pulses by forming ringing waveform having similar shapes.

the converter secondary side is configured to transmit the demand pulses to the converter primary side; 
Zhu ‘573 disclosed the converter secondary side (316, 306) is configured to transmit the demand pulses (ringing waveform having similar shapes) to the converter primary side (307, 301)(Fig. 3, Fig. 5A) [0045].

the primary-side circuitry is configured to turn on the primary-side switch in response to the demand pulses conveyed from the converter secondary side to the converter primary side, wherein the primary-side circuitry, and not the secondary-side circuitry, originates the determination of when to turn off the primary-side switch; 
Zhu ‘573 disclosed the primary-side circuitry (307, 301) is configured to turn on the primary-side switch 308 in response to the demand pulses (ringing waveform having similar shapes) conveyed from the converter secondary side (316, 306) to the converter primary side (307, 301).

frequency with which the primary-side switch is turned on is adjusted by the demand pulses conveyed from the converter secondary side to the converter primary side to regulate the output Serial No. TBD-5-1254.021RE5port voltage or current; 
Zhu ‘573 disclosed demand pulse generator (504) connected to the secondary winding comprising logic gate 905 (embodiment shown in Fig. 9) configured to generate a demand pulse (505) (Fig. 5A, 500, 505) via galvanic isolation circuitry (transformer) to the switch to adjust a frequency of the commutation of the input power to supply a desired amount of voltage or current to the load [0034] [0045] [0053]. More specifically, Zhu ‘573 discloses pulse frequency modulated (PFM) switching mode power supply for reducing the output voltage undershoot of switching mode power supplies during the load transient of the SMPS [0003].

the primary-side circuitry is configured to determine when to turn off the switch independent of the demand pulses; 
Zhu ‘573 disclosed the primary-side control circuit 301 turns ON and OFF the switch (power transistor 308) based on the voltage and/or current signals. When switch (power transistor 308) is turned on, a primary current Ip builds in primary winding 305, which stores energy. The energy stored in primary winding 305 is transferred to secondary winding 306 during the turn-off time interval of power transistor 308 [0041]. Thus while the secondary-side circuitry determines when to turn ON the primary-side switch as a result of the demand pulses (ringing waveform having similar shapes) transferred to the primary-side, the primary-side control circuit 301 decides when to turn OFF the switch (power transistor 308)  independent of the demand pulses [0041].

the secondary-side circuitry is configured to generate the demand pulses when a feedback signal based on the output port voltage or current is lower in magnitude than a reference signal; 
Zhu ‘573 disclosed secondary-side circuitry (Fig. 5A, 500, 505) is configured to generate the demand generate demand pulse by turning on switch 506 by pulses 505 resulting in ringing waveform having similar shapes transferred to the primary-side when a feedback signal 510 based on the output voltage or the output current is lower in magnitude than a reference signal Vref  [0041]. 

    PNG
    media_image3.png
    374
    571
    media_image3.png
    Greyscale

Zhu. Fig. 5A

the circuitry is configured to regulate the output port by driving the feedback signal to match the reference signal; 
Zhu ‘573 disclosed secondary-side circuitry (Fig. 5A, 505, Fig. 8, 803) configured to regulate the output port (output terminals Vout) by driving the feedback signal 510 to match the reference signal (Vref). 

the determination of when to turn off the primary-side switch is always originated on the converter primary side and never on the converter secondary side.  
Zhu ‘573 disclosed the primary-side control circuit 301 turns ON and OFF the switch (power transistor 308) based on the voltage and/or current signals. When the switch (power transistor 308) is turned on, a primary current Ip builds in primary winding 305, which stores energy. The energy stored in primary winding 305 is transferred to secondary winding 306 during the turn-off time interval of power transistor 308. [0041]. Thus while the secondary-side circuitry determines when to turn ON the primary-side switch as a result of the demand pulses (ringing waveform having similar shapes) transferred to the primary-side, the primary-side control circuit 301 decides when to turn OFF the switch (power transistor 308)  independent of the demand pulses [0041].

27. (new) The circuitry of claim 25, wherein the secondary-side circuitry comprises: 
Zhu ‘573 and Szepesi disclosed all of the limitations of claim 25 as set forth above.

an oscillator configured to generate oscillator pulses; and 
Zhu teaches pulse generator (604) (similar to 504 in Fig. 5A) and (504) can be an oscillator that generates oscillator pulses (Fig. 5A, Fig. 6) [0047].

    PNG
    media_image4.png
    575
    687
    media_image4.png
    Greyscale

Zhu ‘573. Fig. 6, annotated by Examiner.


logic circuitry configured to selectively block certain oscillator pulses in generating the demand pulses.  
	Zhu ‘573 discloses logic circuitry (905) selectively blocks certain oscillator pulses (904, 922) to generate the demand pulses applied to the secondary-side magnetically coupled conductor [0055] (Fig. 9). For example, logic circuitry (905) will inherently block certain pulses from the oscillator, such as spurious signals that do not correspond to logic 1.
To the extent that Zhu ‘573 may not specifically disclose logic circuitry configured to selectively block certain oscillator pulses in Serial No. TBD-3-1254.021RE5generating the demand pulses it would have been obvious over Szepesi.  
Szepesi disclosed logic circuitry configured to (i) receive the comparator (PWM COMP) output and the stream of oscillator (200) pulses and (ii) process the stream of oscillator pulses based on the comparator (PWM COMP) output to generate 52 the demand pulses by selectively blocking certain oscillator pulses (Fig. 5, annotated).

    PNG
    media_image5.png
    572
    790
    media_image5.png
    Greyscale

Szepesi. Fig. 5, annotated by Examiner.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding logic circuitry disclosed by Szepesi to selectively block certain oscillator pulses in Serial No. TBD-3-1254.021RE5generating the demand pulses.  

28. (new) The circuitry of claim 27, 
Zhu ‘573 and Szepesi disclosed all of the limitations of claim 27 as set forth above.

wherein the logic circuitry is configured to selectively block the certain oscillator pulses from becoming demand pulses that would otherwise result in the primary-side switch being turned on, while selectively allowing other oscillator pulses to become the demand pulses that do result in the primary-side switch being turned on.  
Zhu ‘573 disclosed logic circuitry 905 selectively blocks certain oscillator pulses (904, 922) to generate the demand pulses applied to the secondary-side magnetically coupled conductor that would otherwise result in the primary-side switch 308 being turned on [0055] (Fig. 9). 
Additionally, Szepesi disclosed “fast logic circuit” that yields short input to output propagation delay (typically 30 nsec at turn-on and 30 nsec at turn-off) with a minimal power consumption. Szepesi further disclosed logic circuitry (Fig. 5, annotated by Examiner) configured to generate oscillator 200 pulses and selectively blocking certain oscillator pulses in generating the demand pulses (Szepesi. Fig. 5, annotated). 


    PNG
    media_image6.png
    370
    836
    media_image6.png
    Greyscale

Zhu. Fig. 9


    PNG
    media_image5.png
    572
    790
    media_image5.png
    Greyscale

Szepesi. Fig. 5, annotated by Examiner
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding fast oscillator and logic circuitry configured to selectively block certain oscillator pulses in generating the demand pulses disclosed by Szepesi to provide gating of the demand pulses applied to the galvanic isolation circuitry with minimum input to output propagation delay and minimum power consumption.

29. (new) The circuitry of claim 25, wherein the secondary-side circuitry is configured to process, based on a comparator output, an output-side stream of oscillator pulses to generate the demand Serial No. TBD-6-1254.021RE5pulses.  
Zhu ‘573 and Szepesi disclosed the circuitry of claim 25 as set forth above.
Zhu ‘573 disclosed secondary-side circuitry is configured to process, based on a comparator 603 output, the oscillator pulses 605 to generate the demand pulses that result in ringing waveform having similar shapes appears in auxiliary winding 307 that is detected by primary side controller 301 and turns ON and OFF primary side switch 308. [0045] (Fig. 3 and Fig. 6).  

30. (new) The circuitry of claim 25, 
Zhu ‘573 and Szepesi disclosed all of the limitations of claim 25 as set forth above.

wherein the secondary-side circuitry comprises: a comparator configured to generate a comparator output based on a comparison between the feedback signal and the reference signal; 
Zhu ‘573 disclosed comparator 503 configured to generate a comparator output based on a comparison between (i) a feedback signal 510 based on the output port voltage or current and (ii) a reference signal Vref (Fig. 5A).

an oscillator configured to generate a stream of oscillator pulses independent of the comparator output; and 
Zhu ‘573 teaches pulse generator (604) (similar to 504 in Fig. 5A) and (504) can be an oscillator that generates oscillator pulses and each oscillator pulse representing logic 1 (Fig. 5A, Fig. 6) [0047].
To the extent that Zhu ‘573 may not specifically disclose to generate a stream of oscillator pulses independent of the comparator output it would have been obvious over Szepesi.
Szepesi specifically discloses oscillator 200 to generate a stream of oscillator pulses independent of the comparator PWM COMP output (Fig. 5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding oscillator to generate a stream of oscillator pulses independent of the comparator as disclosed by Szepesi because Szepesi teaches the oscillator 202 output Vosc provides the ramp signal and time base for the PWM pulses (col. 7, lines 2-34) (Fig.  6).
logic circuitry configured to (i) receive the comparator output and the stream of oscillator pulses and (ii) process, based on the comparator output, the stream of oscillator pulses to generate the demand pulses.  
Zhu ‘573 disclosed logic circuitry 500 is configured to (i) receive the comparator 503 output and the stream of oscillator pulses and (ii) process 504, based on the comparator output, the stream of oscillator pulses to generate the demand pulses 505 (Fig. 5A, Fig. 9).
Additionally, Szepesi disclosed logic circuitry configured to (i) receive the comparator (PWM COMP) output and the stream of oscillator (200) pulses and (ii) process the stream of oscillator pulses based on the comparator (PWM COMP) output to generate 52 the demand pulses by selectively blocking certain oscillator pulses (Fig. 5, annotated).

    PNG
    media_image5.png
    572
    790
    media_image5.png
    Greyscale

Szepesi. Fig. 5, annotated by Examiner.

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu by adding logic circuitry configured to (i) receive the comparator output and the stream of oscillator pulses and (ii) process the stream of oscillator pulses based on the comparator output disclosed by Szepesi for generating demand pulses.
31. (new) The circuitry of claim 25, wherein: 
Zhu ‘573 and Szepesi disclosed the circuitry of claim 25 as set forth above.

the converter primary side further comprises a primary-side magnetically coupled conductor;
Zhu ‘573 disclosed converter primary side further comprises a primary-side magnetically coupled conductor (305, 307). (Fig. 3).

 the converter secondary side further comprises a secondary-side magnetically coupled conductor configured to be magnetically coupled to the primary-side magnetically coupled conductor to convey the demand pulses from the converter secondary side to the converter primary side; 
Zhu ‘573 disclosed the converter secondary side further comprises a secondary-side magnetically coupled conductor 306 configured to be magnetically coupled to the primary-side magnetically coupled conductor 307 to convey the Serial No. TBD-4-1254.021RE5demand pulses 505 (Fig. 5A) that result in ringing waveform having similar shapes appears in auxiliary winding 307 from the converter secondary side to the converter primary side [0045] (Fig. 3).

the power transformer has a primary-side winding and a secondary-side winding; 
Zhu ‘573 disclosed power transformer has a primary-side winding 305 and a secondary-side winding 306 (Fig. 3).

the primary-side switch is connected in series with the primary-side winding of the power transformer; the secondary-side winding of the power transformer is connected to the output port; 
Zhu ‘573 disclosed primary-side switch 308 is connected in series with the primary-side winding 305 of the power transformer and the secondary-side winding 306 of the power transformer is connected to the output port Vout (Fig. 3). 

the primary-side magnetically coupled conductor is different from the primary-side winding of the power transformer; and 
Zhu ‘573 disclosed primary-side magnetically coupled conductor 307 is different from the primary-side winding 305 of the power transformer (Fig. 3).

the secondary-side magnetically coupled conductor is different from the secondary-side winding of the power transformer.  
Zhu ‘573 did not disclose a secondary-side magnetically coupled conductor different from the secondary-side winding 306 of the power transformer (Fig. 3).
Szepesi disclosed disclose a secondary-side magnetically coupled conductor (secondary winding of pulse transformer TR2) different from the secondary-side winding of the power transformer TR1 (Fig. 1) (col. 4, lines 65-67).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the converter circuit of Zhu ‘573 by adding a pulse transformer having a secondary-side magnetically coupled conductor different from the secondary-side winding of the power transformer for communication between primary-side driver and secondary-side controller (Szepesi, col. 4, line 65 to col. 5 line 6). 

32. (new) The circuitry of claim 31, 
Zhu ‘573 and Szepesi disclosed the circuitry of claim 31 as set forth above.

wherein the primary-side and secondary-side magnetically coupled conductors are part of a pulse transformer separate from the power transformer.  
Zhu ‘573 did not disclose primary-side and secondary-side magnetically coupled conductors are part of a pulse transformer separate from the power transformer.
Szepesi disclosed primary-side and secondary-side magnetically coupled conductors are part of a pulse transformer TR2 separate from the power transformer TR1 (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the converter circuit of Zhu ‘573 by adding a pulse transformer having a secondary-side magnetically coupled conductor different from the secondary-side winding of the power transformer for communication between primary-side driver and secondary-side controller (Szepesi, col. 4, line 65 to col. 5 line 6). 

33. (new) An article of manufacture comprising a flyback converter, the flyback converter comprising: 
Zhu ‘573 disclosed an article of manufacture comprising a flyback converter [0041] (Fig.  3).

    PNG
    media_image1.png
    40
    421
    media_image1.png
    Greyscale

a primary side comprising an input port; 
Zhu ‘573 disclosed a primary side comprising an input port (Fig. 3).

a secondary side comprising an output port, wherein the secondary side is galvanically isolated from the primary side; and 
Zhu ‘573 disclosed a secondary side comprising an output port Vout, wherein the converter secondary side is galvanically isolated from the primary side by transformer (Fig. 3).

a power transformer configured to transfer input power received at the input port to provide output power at the output port, wherein:  
Zhu ‘573 disclosed power transformer (305, 306) configured to transfer input power received at the input port Vin to provide output power at the output port Vout (Fig. 3). 

Serial No. TBD-7-1254.021RE5the primary side further comprises a primary-side switch configured to selectively enable the input power at the input port to be transferred via the power transformer to the output power at the output port; 
Zhu ‘573 disclosed primary side further comprises a primary-side switch 308 configured to selectively transfer the input power at the input port via the power transformer (305, 306) to the output power at the output port Vout [0040] (Fig. 3). 

the secondary side further comprises a demand pulse generator that (i) determines when to turn on the primary-side switch based on output voltage or output current at the output port and (ii) generates corresponding demand pulses;
Zhu ‘573 disclosed system output voltage Vout is monitored by secondary side controller circuit 316 and Vout change information is sent by control circuit 316 in the secondary side, and received by control circuit 301 in the primary side to turn on the primary-side switch 308 [0041](Fig. 3). Zhu ‘573 further disclosed Vout change information block 500 comprising pulse generator 504 that generates pulses 505 that turns on switch 506 to communicate Vout change information for turning on the primary side switch (308, 408) through primary side winding 307 (Fig. 3) or primary side winding 407 (Fig. 4) respectively [0045]. Thus Zhu ‘573 disclosed the secondary-side circuitry secondary side further comprises a demand pulse generator that generates pulses 505 that turns on switch 506 and forms a ringing waveform that is transferred from the secondary-side to the primary side and (i) determines when to turn on the primary-side switch based on output port voltage or current at the output port. 
When the secondary side switch 506 turns ON and OFF a ringing waveform having similar shapes will occur in auxiliary winding (307, 407) on the primary side which is detected by primary side controller 301 and turns ON and OFF power switch 308 [0045]. Thus Zhu ‘573 disclosed a demand pulse generator that (ii) generates corresponding demand pulses by forming ringing waveform having similar shapes.

 the primary side comprises a primary-side magnetically coupled conductor; 
Zhu ‘573 disclosed the primary side comprises a primary-side magnetically coupled conductor (305, 307) (Fig. 3).

the secondary side comprises a secondary-side magnetically coupled conductor configured to be magnetically coupled to the primary-side magnetically coupled conductor to convey the demand pulses from the secondary side to the primary side; 
Zhu ‘573 disclosed the secondary side comprises a secondary-side magnetically coupled conductor 306 configured to be magnetically coupled to the primary-side magnetically coupled conductor 307 to convey the demand pulses from the secondary side to the primary side [0045]. (Fig. 3, Fig. 5A). Specifically, Zhu ‘573 disclosed when the secondary side switch 506 (Fig. 5A) turns ON and OFF by pulses 505 generated by pulse generator 504 a ringing waveform having similar shapes will occur in auxiliary winding 307 and conveyed from the secondary-side to the primary-side magnetically coupled conductor 307 (auxiliary winding) which is detected by primary side controller 301 and turns ON and OFF power switch 308 [0045].

the primary-side switch is turned on in response to the demand pulses conveyed from the secondary side to the primary side, wherein the determination of when to turn off the primary-side switch is originated on the primary side and not on the secondary side; 
Zhu ‘573 disclosed the primary-side switch 308 is turned on in response to the demand pulses (ringing waveform having similar shapes) conveyed from the secondary-side magnetically coupled conductor 306 to the primary-side magnetically coupled conductor 307 (auxiliary winding).  The determination of when to turn OFF the primary-side switch 308 is originated on the primary side and not on the secondary side because Zhu ‘573 disclosed the primary-side control circuit 301 turns ON and OFF the switch (power transistor 308) based on the voltage and/or current signals. When switch (power transistor 308) is turned on, a primary current Ip builds in primary winding 305, which stores energy. The energy stored in primary winding 305 is transferred to secondary winding 306 during the turn-off time interval of power transistor 308 [0041]. While the secondary-side circuitry determines when to turn ON the primary-side switch as a result of the demand pulses (ringing waveform having similar shapes) transferred to the primary-side, the primary-side control circuit 301 decides when to turn OFF the switch (power transistor 308) and not the secondary-side [0041].

frequency with which the primary-side switch is turned on is adjusted by the demand pulses conveyed from the secondary side to the primary side to regulate the output voltage or the output current at the output port; 
Zhu ‘573 discloses frequency with which the primary-side switch is turned on (pulse frequency modulation (PFM)) switching mode power supply) is adjusted by the demand pulses (pulses 505 generated by pulse generator 504 produces a ringing waveform having similar shapes) conveyed from the secondary side to the primary side to regulate the output voltage or the output current at the output port (reducing the output voltage undershoot of switching mode power supplies during the load transient of the SMPS [0003]) [0034] [0045] [0053].

the primary side is configured to determine when to turn off the switch independent of the demand pulses; 
Zhu ‘573 disclosed the primary-side control circuit 301 turns ON and OFF the switch (power transistor 308) based on the voltage and/or current signals. When the switch (power transistor 308) is turned on, a primary current Ip builds in primary winding 305, which stores energy. The energy stored in primary winding 305 is transferred to secondary winding 306 during the turn-off time interval of power transistor 308. [0041]. Thus, while the secondary-side circuitry determines when to turn ON the primary-side switch as a result of the demand pulses (ringing waveform having similar shapes) transferred to the primary-side, the primary-side control circuit 301 decides when to turn OFF the switch (power transistor 308) independent of the demand pulses [0041].

the demand pulse generator is configured to generate the demand pulses when a feedback signal based on the output port voltage or current is lower in magnitude than a reference signal; and 
Zhu ‘573 disclosed the demand pulse generator 504 is configured to generate demand pulse (pulses 505 generated by pulse generator 504 produces a ringing waveform having similar shapes) when a feedback signal 510 based on the output voltage or the output current is lower in magnitude than a reference signal Vref. (Fig. 5A, 5B). 

    PNG
    media_image3.png
    374
    571
    media_image3.png
    Greyscale

Zhu. Fig. 5A
the flyback converter is configured to regulate the output port by driving the feedback signal to match the reference signal; and 
Zhu ‘573 disclosed the flyback converter is configured to regulate the output port (output terminals Vout) by driving the feedback signal 510 to match the reference signal Vref. (Fig. 5A, 505, Fig. 8, 803). 
the demand pulse generator comprises: an oscillator that generates oscillator pulses; and 
Zhu teaches pulse generator 604 (similar to 504 in Fig. 5A) and 504 can be an oscillator that generates oscillator pulses (Fig. 5A, Fig. 6) [0047].

    PNG
    media_image4.png
    575
    687
    media_image4.png
    Greyscale

      Zhu ‘573. Fig. 6, annotated by Examiner


logic circuitry that selectively blocks certain oscillator pulses in generating the demand pulses.  
	Zhu ‘573 discloses logic circuitry 905 selectively blocks certain oscillator pulses (904, 922) to generate the demand pulses applied to the secondary-side magnetically coupled conductor [0055] (Fig. 9). For example, logic circuitry (905) will inherently block certain pulses from the oscillator, such as spurious signals that do not correspond to logic 1.
To the extent that Zhu ‘573 may not specifically disclose logic circuitry that selectively blocks certain oscillator pulses in generating the demand pulses it would have been obvious over Szepesi.
Szepesi disclosed logic circuitry receives comparator (PWM COMP) output and the stream of oscillator (200) pulses, processes the stream of oscillator pulses based on the comparator (PWM COMP) output to generate 52 the demand pulses by selectively blocking certain oscillator pulses (Fig. 5, annotated).

    PNG
    media_image5.png
    572
    790
    media_image5.png
    Greyscale

Szepesi. Fig. 5, annotated by Examiner
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu by adding logic circuitry to selectively block certain oscillator pulses based on output from PWM COMP to generate the demand pulses.

35. (new) The article of claim 33, 
wherein the logic circuitry is configured to selectively block the certain oscillator pulses from becoming demand pulses that would otherwise result in the primary-side switch being turned on, while selectively allowing other oscillator pulses to become the demand pulses that do result in the primary-side switch being turned on.  
Zhu ‘573 disclosed logic circuitry 905 selectively blocks certain oscillator pulses (904, 922) to generate the demand pulses applied to the secondary-side magnetically coupled conductor that would otherwise result in the primary-side switch 308 being turned on [0055] (Fig. 9). 
Additionally, Szepesi disclosed “fast logic circuit” that yields short input to output propagation delay (typically 30 nsec at turn-on and 30 nsec at turn-off) with a minimal power consumption. Szepesi further disclosed logic circuitry (Fig. 5, annotated by Examiner) configured to generate oscillator 200 pulses and selectively blocking certain oscillator pulses in generating the demand pulses (Szepesi. Fig. 5, annotated). 

    PNG
    media_image6.png
    370
    836
    media_image6.png
    Greyscale

Zhu. Fig. 9


    PNG
    media_image5.png
    572
    790
    media_image5.png
    Greyscale

Szepesi. Fig. 5, annotated by Examiner

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding fast oscillator and logic circuitry configured to selectively block certain oscillator pulses in generating the demand pulses disclosed by Szepesi to provide gating of the demand pulses applied to the galvanic isolation circuitry with minimum input to output propagation delay and minimum power consumption.

36. (new) The article of claim 33, 
Zhu ‘573 and Szepesi disclosed the circuitry of claim 18 as set forth above.
wherein the demand pulse generator is configured to process, based on a comparator output, the oscillator pulses to generate the demand pulses.  
Zhu ‘573 disclosed secondary-side circuitry is configured to process, based on a comparator 603 output, the oscillator pulses 605 to generate the demand pulses that result in ringing waveform having similar shapes appears in auxiliary winding 307 that is detected by primary side controller 301 and turns ON and OFF primary side switch 308. [0045] (Fig. 3 and Fig. 6).  

37. (new) The article of claim 33, wherein: 
Zhu ‘573 and Szepesi disclosed the circuitry of claim 33 as set forth above.

the demand pulse generator comprises a comparator configured to generate a comparator output based on a comparison between the feedback signal and the reference signal; 
Zhu ‘573 disclosed demand pulse generator comprises comparator 503 configured to generate a comparator output based on a comparison between a feedback signal 510 based on the output port voltage or current and a reference signal Vref (Fig. 5A).

the oscillator is configured to generate the oscillator pulses independent of the comparator output; and 
Zhu ‘573 teaches pulse generator (604) (similar to 504 in Fig. 5A) and (504) can be an oscillator that generates oscillator pulses and each oscillator pulse representing logic 1 (Fig. 5A, Fig. 6) [0047].
To the extent that Zhu ‘573 may not specifically disclose to generate a stream of oscillator pulses independent of the comparator output it would have been obvious over Szepesi.
Szepesi specifically discloses oscillator 200 to generate a stream of oscillator pulses independent of the comparator PWM COMP output (Fig. 5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding oscillator to generate a stream of oscillator pulses independent of the comparator as disclosed by Szepesi because Szepesi teaches the oscillator 202 output Vosc provides the ramp signal and time base for the PWM pulses (col. 7, lines 2-34) (Fig. 6).

the logic circuitry is configured to (i) receive the comparator output and the oscillator pulses and (ii) process, based on the comparator output, the oscillator pulses to generate the demand pulses.  
Zhu ‘573 disclosed logic circuitry 500 is configured to (i) receive the comparator 503 output and the stream of oscillator pulses and (ii) process 504, based on the comparator output, the stream of oscillator pulses to generate the demand pulses 505 (Fig. 5A, Fig. 9).
Additionally, Szepesi disclosed logic circuitry configured to (i) receive the comparator (PWM COMP) output and the stream of oscillator (200) pulses and (ii) process the stream of oscillator pulses based on the comparator (PWM COMP) output to generate 52 the demand pulses by selectively blocking certain oscillator pulses (Fig. 5, annotated). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu by adding logic circuitry configured to (i) receive the comparator output and the stream of oscillator pulses and (ii) process the stream of oscillator pulses based on the comparator output disclosed by Szepesi for generating demand pulses.

    PNG
    media_image5.png
    572
    790
    media_image5.png
    Greyscale

        Szepesi. Fig. 5, annotated by Examiner

38. (new) The article of claim 33, wherein: 
Zhu ‘573 and Szepesi disclosed the circuitry of claim 33 as set forth above.

the power transformer has a primary-side winding and a secondary-side winding; 
Zhu ‘573 disclosed power transformer has a primary-side winding 305 and a secondary-side winding 306 (Fig. 3).

the primary-side switch is connected in series with the primary-side winding of the power transformer; the secondary-side winding of the power transformer is connected to the output port; 
Zhu ‘573 disclosed primary-side switch 308 is connected in series with the primary-side winding 305 of the power transformer and the secondary-side winding 306 of the power transformer is connected to the output port Vout (Fig. 3). 

the primary-side magnetically coupled conductor is different from the primary-side winding of the power transformer; 
Zhu ‘573 disclosed primary-side magnetically coupled conductor 307 is different from the primary-side winding 305 of the power transformer (Fig. 3).

and the secondary-side magnetically coupled conductor is different from the secondary-side winding of the power transformer.  
Zhu ‘573 did not disclose a secondary-side magnetically coupled conductor different from the secondary-side winding 306 of the power transformer (Fig. 3).
Szepesi disclosed disclose a secondary-side magnetically coupled conductor (secondary winding of pulse transformer TR2) different from the secondary-side winding of the power transformer TR1 (Fig. 1) (col. 4, lines 65-67).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the converter circuit of Zhu ‘573 by adding a pulse transformer having a secondary-side magnetically coupled conductor different from the secondary-side winding of the power transformer for communication between primary-side driver and secondary-side controller (Szepesi, col. 4, line 65 to col. 5 line 6). 

39. (new) The article of claim 38, 
Zhu ‘573 and Szepesi disclosed the circuitry of claim 38 as set forth above.

wherein the primary-side and secondary-side magnetically coupled conductors are part of a pulse transformer separate from the power transformer.  
Zhu ‘573 did not disclose primary-side and secondary-side magnetically coupled conductors are part of a pulse transformer separate from the power transformer.
Szepesi disclosed primary-side and secondary-side magnetically coupled conductors are part of a pulse transformer TR2 separate from the power transformer TR1 (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the converter circuit of Zhu ‘573 by adding a pulse transformer having a secondary-side magnetically coupled conductor different from the secondary-side winding of the power transformer for communication between primary-side driver and secondary-side controller (Szepesi, col. 4, line 65 to col. 5 line 6). 

40. (new) The article of claim 33, 
Zhu ‘573 and Szepesi disclosed the circuitry of claim 33 as set forth above.
	
wherein the article comprises a load connected to the output port of the flyback converter and configured to be powered by the flyback converter.  
Zhu ‘573 disclosed a load 315 connected to the output port Vout of the flyback converter [0041] and configured to be powered by the flyback converter (Fig. 3).  

41. (new) An article of manufacture comprising a flyback converter, the flyback converter comprising: 
Zhu ‘573 disclosed article of manufacture comprising a flyback converter [0041] (Fig. 3).

a primary side comprising an input port; a secondary side comprising an output port, wherein the secondary side is galvanically isolated from the primary side; and 
Zhu ‘573 disclosed a primary side comprising an input port (Fig. 3). 

    PNG
    media_image1.png
    40
    421
    media_image1.png
    Greyscale


a secondary side comprising an output port, wherein the secondary side is galvanically isolated from the primary side,
Zhu ‘573 disclosed secondary side comprising an output port Vout, wherein the secondary side is galvanically isolated from the converter primary side by transformer (Fig. 3).

a power transformer configured to transfer input power received at the input port to provide output power at the output port, wherein: 
Zhu ‘573 disclosed power transformer (305, 306) configured to transfer input power received at the input port Vin to provide output power at the output port Vout (Fig. 3),

the primary side further comprises a primary-side switch configured to selectively enable the input power at the input port to be transferred via the power transformer to the output power at the output port; 
Zhu ‘573 disclosed primary side further comprises a primary-side switch 308 configured to selectively transfer the input power at the input port via the power transformer (305, 306) to the output power at the output port Vout [0040] (Fig. 3). 

the secondary side further comprises a demand pulse generator that (i) determines when to turn on the primary-side switch based on output voltage or output current at the output port and (ii) generates corresponding demand pulses; 
Zhu ‘573 disclosed system output voltage Vout is monitored by secondary side controller circuit 316 and Vout change information is sent by control circuit 316 in the secondary side, and received by control circuit 301 in the primary side.[0041]. Zhu ‘573 further disclosed Vout change information block 500 comprising pulse generator 504 that generates pulses 505 that turns on switch 506 to communicate Vout change information for turning on the primary side switch (308, 408) through primary side winding 307 (Fig. 3) or primary side winding 407 (Fig. 4) respectively [0045]. Thus Zhu ‘573 disclosed the secondary-side circuitry (i) determines when to turn on the primary-side switch based on output port voltage or current at the output port. 
When the secondary side switch 506 turns ON and OFF a ringing waveform having similar shapes will occur in auxiliary winding (307, 407) on the primary side which is detected by primary side controller 301 and turns ON and OFF power switch 308 [0045]. Thus Zhu ‘573 disclosed (ii) generates corresponding demand pulses by forming ringing waveform having similar shapes.
the primary side comprises a primary-side magnetically coupled conductor; 
Zhu ‘573 disclosed primary side comprises a primary-side magnetically coupled conductor 305, 307 (Fig. 3).

the secondary side comprises a secondary-side magnetically coupled conductor configured to be magnetically coupled to the primary-side magnetically coupled conductor to convey the demand pulses from the secondary side to the primary side; 
Zhu ‘573 disclosed secondary side comprises a secondary-side magnetically coupled conductor 306 configured to be magnetically coupled to the primary-side magnetically coupled conductor 307 to convey the demand pulses from the secondary side to the primary side (Fig. 3).

the primary-side switch is turned on in response to the demand pulses conveyed from the secondary side to the primary side, wherein the determination of when to turn off the primary-side switch is originated on the primary side and not on the secondary side; 
Zhu ‘573 disclosed primary-side switch 308 is turned on in response to the demand pulses (505, ringing waveform having similar shapes) conveyed from the secondary side (316, 306) to the primary side (307, 301) (Fig. 3).

frequency with which the primary-side switch is turned on is adjusted by the demand pulses conveyed from the secondary side to the primary side to regulate the output voltage or the output current at the output port; 
Zhu ‘573 disclosed demand pulse generator (504) connected to the secondary winding comprising logic gate 905 (embodiment shown in Fig. 9) configured to generate a demand pulse (505) (Fig. 5A, 500, 505) via galvanic isolation circuitry (transformer) to the switch to adjust a frequency of the commutation of the input power to supply a desired amount of voltage or current to the load [0034] [0045] [0053]. More specifically, Zhu ‘573 discloses pulse frequency modulated (PFM) switching mode power supply for reducing the output voltage undershoot of switching mode power supplies during the load transient of the SMPS [0003].

the primary side is configured to determine when to turn off the switch independent of the demand pulses; 
Zhu ‘573 disclosed the primary-side control circuit 301 turns ON and OFF the switch (power transistor 308) based on the voltage and/or current signals. When the switch (power transistor 308) is turned on, a primary current Ip builds in primary winding 305, which stores energy. The energy stored in primary winding 305 is transferred to secondary winding 306 during the turn-off time interval of power transistor 308. [0041]. Thus while the secondary-side circuitry determines when to turn ON the primary-side switch as a result of the demand pulses (ringing waveform having similar shapes) transferred to the primary-side, the primary-side control circuit 301 decides when to turn OFF the switch (power transistor 308)  independent of the demand pulses [0041].

the demand pulse generator is configured to generate the demand pulses when a feedback signal based on the output port voltage or current is lower in magnitude than a reference signal; 
Zhu ‘573 disclosed demand pulse generator (Fig. 5A, 504) is configured to generate the demand generate demand pulse by turning on switch 506 by pulses 505 resulting in ringing waveform having similar shapes transferred to the primary-side when a feedback signal 510 based on the output voltage or the output current is lower in magnitude than a reference signal Vref  [0041]. 

    PNG
    media_image3.png
    374
    571
    media_image3.png
    Greyscale

Zhu. Fig. 5A

the flyback converter is configured to regulate the output port by driving the feedback signal to match the reference signal; and 
Zhu ‘573 disclosed flyback converter circuit (Fig. 5A, 505, Fig. 8, 803) configured to regulate the output port (output terminals Vout) by driving the feedback signal 510 to match the reference signal (Vref). 

the determination of when to turn off the primary-side switch is always originated on the primary side and never on the secondary side.  
Zhu ‘573 disclosed the primary-side control circuit 301 turns ON and OFF the switch (power transistor 308) based on the voltage and/or current signals. When the switch (power transistor 308) is turned on, a primary current Ip builds in primary winding 305, which stores energy. The energy stored in primary winding 305 is transferred to secondary winding 306 during the turn-off time interval of power transistor 308. [0041]. Thus while the secondary-side circuitry determines when to turn ON the primary-side switch as a result of the demand pulses (ringing waveform having similar shapes) transferred to the primary-side, the primary-side control circuit 301 decides when to turn OFF the switch (power transistor 308)  independent of the demand pulses [0041].
43. (new) The article of claim 41, wherein the demand pulse generator comprises: 
	Zhu ‘573 and Szepsi disclosed article of claim 41 comprising demand pulse generator as set forth above.
an oscillator that generates oscillator pulses; and 
Zhu teaches pulse generator (604) (similar to 504 in Fig. 5A) and (504) can be an oscillator that generates oscillator pulses (Fig. 5A, Fig. 6) [0047].

    PNG
    media_image4.png
    575
    687
    media_image4.png
    Greyscale

Zhu ‘573. Fig. 6, annotated by Examiner
logic circuitry that selectively blocks certain oscillator pulses in generating the demand pulses.  
	Zhu ‘573 discloses logic circuitry (905) selectively blocks certain oscillator pulses (904, 922) to generate the demand pulses applied to the secondary-side magnetically coupled conductor [0055] (Fig. 9). For example, logic circuitry (905) will inherently block certain pulses from the oscillator, such as spurious signals that do not correspond to logic 1.
To the extent that Zhu ‘573 may not specifically disclose logic circuitry configured to selectively block certain oscillator pulses in Serial No. TBD-3-1254.021RE5generating the demand pulses it would have been obvious over Szepesi.  
Szepesi disclosed logic circuitry configured to (i) receive the comparator (PWM COMP) output and the stream of oscillator (200) pulses and (ii) process the stream of oscillator pulses based on the comparator (PWM COMP) output to generate 52 the demand pulses by selectively blocking certain oscillator pulses (Fig. 5, annotated).

    PNG
    media_image5.png
    572
    790
    media_image5.png
    Greyscale

        Szepesi. Fig. 5, annotated by Examiner.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding logic circuitry disclosed by Szepesi to selectively block certain oscillator pulses in Serial No. TBD-3-1254.021RE5generating the demand pulses.  

44. (new) The article of claim 43, 
wherein the logic circuitry is configured to selectively block the certain oscillator pulses from becoming demand pulses that would otherwise result in the primary-side switch being turned on, while selectively allowing other oscillator pulses to become the demand pulses that do result in the primary-side switch being turned on.  
Zhu ‘573 disclosed logic circuitry 905 selectively blocks certain oscillator pulses (904, 922) to generate the demand pulses applied to the secondary-side magnetically coupled conductor that would otherwise result in the primary-side switch 308 being turned on [0055] (Fig. 9). 
Additionally, Szepesi disclosed “fast logic circuit” that yields short input to output propagation delay (typically 30 nsec at turn-on and 30 nsec at turn-off) with a minimal power consumption. Szepesi further disclosed logic circuitry (Fig. 5, annotated by Examiner) configured to generate oscillator 200 pulses and selectively blocking certain oscillator pulses in generating the demand pulses (Szepesi. Fig. 5, annotated). 


    PNG
    media_image6.png
    370
    836
    media_image6.png
    Greyscale

Zhu. Fig. 9


    PNG
    media_image5.png
    572
    790
    media_image5.png
    Greyscale

             Szepesi. Fig. 5, annotated by Examiner

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding fast oscillator and logic circuitry configured to selectively block certain oscillator pulses in generating the demand pulses disclosed by Szepesi to provide gating of the demand pulses applied to the galvanic isolation circuitry with minimum input to output propagation delay and minimum power consumption.

45. (new) The article of claim 41, 
Zhu ‘573 and Szepesi disclosed the circuitry of claim 41 as set forth above.

wherein the demand pulse generator is configured to process, based on a comparator output, a secondary-side stream of oscillator pulses to generate the demand pulses.  
Zhu ‘573 disclosed demand pulse generator 604 is configured to process, based on a comparator 603 output, the oscillator pulses 605 to generate the demand pulses that result in ringing waveform having similar shapes appears in auxiliary winding 307 that is detected by primary side controller 301 and turns ON and OFF primary side switch 308. [0045] (Fig. 3 and Fig. 6).  

46. (new) The article of claim 41, 
Zhu ‘573 and Szepesi disclosed the article of claim 41 as set forth above.

wherein the demand pulse generator comprises: a comparator configured to generate a comparator output based on a comparison between the feedback signal and the reference signal; 
Zhu ‘573 disclosed demand pulse generator 500 comprises comparator 503 configured to generate a comparator output based on a comparison between a feedback signal 510 based on the output port voltage or current and a reference signal Vref (Fig. 5A).[0041].

    PNG
    media_image3.png
    374
    571
    media_image3.png
    Greyscale

Zhu. Fig. 5A

an oscillator configured to generate a stream of oscillator pulses independent of the comparator output; and 
Zhu ‘573 teaches pulse generator (604) (similar to 504 in Fig. 5A) and (504) can be an oscillator that generates oscillator pulses and each oscillator pulse representing logic 1 (Fig. 5A, Fig. 6) [0047].
To the extent that Zhu ‘573 may not specifically disclose to generate a stream of oscillator pulses independent of the comparator output it would have been obvious over Szepesi.
Szepesi specifically discloses oscillator 200 to generate a stream of oscillator pulses independent of the comparator PWM COMP output (Fig. 5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding oscillator to generate a stream of oscillator pulses independent of the comparator as disclosed by Szepesi because Szepesi teaches the oscillator 202 output Vosc provides the ramp signal and time base for the PWM pulses (col. 7, lines 2-34) (Fig. 6).
logic circuitry configured to (i) receive the comparator output and the stream of oscillator pulses and (ii) process, based on the comparator output, the stream of oscillator pulses to generate the demand pulses.  
Zhu ‘573 disclosed logic circuitry 500 is configured to (i) receive the comparator 503 output and the stream of oscillator pulses and (ii) process 504, based on the comparator output, the stream of oscillator pulses to generate the demand pulses 505 (Fig. 5A, Fig. 9).
Additionally, Szepesi disclosed logic circuitry configured to (i) receive the comparator (PWM COMP) output and the stream of oscillator (200) pulses and (ii) process the stream of oscillator pulses based on the comparator (PWM COMP) output to generate 52 the demand pulses by selectively blocking certain oscillator pulses (Fig. 5, annotated). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu by adding logic circuitry configured to (i) receive the comparator output and the stream of oscillator pulses and (ii) process the stream of oscillator pulses based on the comparator output disclosed by Szepesi for generating demand pulses.

47. (new) The article of claim 41, wherein: 
	Zhu ‘573 and Szepsi disclosed all of the limitations of claim 41 as set forth above.

the power transformer has a primary-side winding and a secondary-side winding; 
Zhu ‘573 disclosed power transformer has a primary-side winding 305 and a secondary-side winding 306 (Fig. 3).


    PNG
    media_image5.png
    572
    790
    media_image5.png
    Greyscale

Szepesi. Fig. 5, annotated by Examiner


the primary-side switch is connected in series with the primary-side winding of the power Serial No. TBD-11-1254.021RE5transformer; the secondary-side winding of the power transformer is connected to the output port; 
Zhu ‘573 disclosed primary-side switch 308 is connected in series with the primary-side winding 305 of the power transformer and the secondary-side winding 306 of the power transformer is connected to the output port Vout (Fig. 3). 

the primary-side magnetically coupled conductor is different from the primary-side winding of the power transformer; and 
Zhu ‘573 disclosed primary-side magnetically coupled conductor 307 is different from the primary-side winding 305 of the power transformer (Fig. 3).

the secondary-side magnetically coupled conductor is different from the secondary-side winding of the power transformer.  
Zhu ‘573 did not disclose a secondary-side magnetically coupled conductor different from the secondary-side winding 306 of the power transformer (Fig. 3).
Szepesi disclosed disclose a secondary-side magnetically coupled conductor (secondary winding of pulse transformer TR2) different from the secondary-side winding of the power transformer TR1 (Fig. 1) (col. 4, lines 65-67).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the converter circuit of Zhu ‘573 by adding a pulse transformer having a secondary-side magnetically coupled conductor different from the secondary-side winding of the power transformer for communication between primary-side driver and secondary-side controller (Szepesi, col. 4, line 65 to col. 5 line 6). 

48. (new) The article of claim 47, 
Zhu ‘573 and Szepsi disclosed all of the limitations of claim 47 as set forth above.

wherein the primary-side and secondary-side magnetically coupled conductors are part of a pulse transformer separate from the power transformer.  
Zhu ‘573 did not disclose primary-side and secondary-side magnetically coupled conductors are part of a pulse transformer separate from the power transformer.
Szepesi disclosed primary-side and secondary-side magnetically coupled conductors are part of a pulse transformer TR2 separate from the power transformer TR1 (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the converter circuit of Zhu ‘573 by adding a pulse transformer having a secondary-side magnetically coupled conductor different from the secondary-side winding of the power transformer for communication between primary-side driver and secondary-side controller (Szepesi, col. 4, line 65 to col. 5 line 6). 

49. (new) The article of claim 41, 
Zhu ‘573 and Szepsi disclosed all of the limitations of claim 41 as set forth above.

wherein the article comprises a load connected to the output port of the flyback converter and configured to be powered by the flyback converter.  
Zhu ‘573 disclosed a load 315 connected to the output port Vout of the flyback converter [0041] and configured to be powered by the flyback converter (Fig. 3).  

8.2	Zhu ‘573, Szepesi, Zhu ‘191 (cl. 50-58)

Claim(s) 50-58 are rejected under 35 U.S.C. 103(a) as obvious over Zhu ‘573, Szepesi et al. (US 5,498,995), and Zhu et al.  (US 2008/0310191, hereinafter Zhu ‘191).

50. (new) Control circuitry for controlling a flyback converter, the flyback converter comprising: 
Zhu ‘573 disclosed control circuitry for controlling a flyback converter [0041] (Fig.  3).

    PNG
    media_image1.png
    40
    421
    media_image1.png
    Greyscale


a converter primary side comprising an input port; 
Zhu ‘573 disclosed a converter primary side comprising an input port (Fig. 3)

a converter secondary side comprising an output port, wherein the converter secondary side is galvanically isolated from the converter primary side; 
Zhu ‘573 disclosed converter secondary side comprising an output port Vout, wherein the converter secondary side is galvanically isolated from the primary side by transformer (306, 305, 307) (Fig. 3). [0041].

a power transformer configured to transfer input power received at the input port to provide output power at the output port; 
Zhu ‘573 disclosed a power transformer (306, 305, 307) configured to transfer input power received at the input port Vin to provide output power at the output port Vout (Fig. 3). [0041]

a primary-side switch configured to selectively enable the input power at the input port to be transferred via the power transformer to the output power at the output port; and 
Zhu ‘573 disclosed a primary-side switch 308 configured to selectively enable the input power at the input port Vac to be transferred via the power transformer (306, 305) to the output power at the output port Vout (Fig. 3). [0041].
the control circuitry configured to control the primary-side switch, wherein at least some of the control circuitry is secondary-side control circuitry, wherein: 
Zhu ‘573 disclosed control circuitry 301 configured to control the primary-side switch 308, wherein at least some of the control circuitry is secondary-side control circuitry 316 (Fig.  3). Specifically, Zhu ‘573 disclosed some of the control circuitry is secondary-side control circuitry because the change information of output voltage Vout is sent by control circuit 316 in the secondary side, and received by control circuit 301 in the primary side. [0041]. (Fig. 3).

frequency with which the primary-side switch is turned on is controlled by the control circuitry to regulate output voltage or current at the output port; and 
Zhu ‘573 disclosed demand pulse generator 504 connected to the secondary winding comprising logic gate 905 (embodiment shown in Fig. 9) configured to generate a demand pulse (505) (Fig. 5A, 500, 505) via galvanic isolation circuitry (transformer) to the switch 308 to adjust a frequency of with which the primary-side switch 308 is turned on to regulate output voltage or current at the output port [0034] [0045] [0053]. More specifically, Zhu ‘573 discloses pulse frequency modulated (PFM) switching mode power supply for reducing the output voltage undershoot of switching mode power supplies during the load transient of the SMPS [0003].

the secondary-side control circuitry is powered by forward pulses of the flyback converter.  
Zhu ‘573 disclosed the secondary-side control circuitry 316 is powered by forward pulses of the flyback converter from the energy stored in capacitor 314 (Fig. 3).  
To the extent that Zhu ‘573 may not specifically disclose the secondary-side control circuitry is powered by forward pulses of the flyback converter it would have been obvious over Zhu ‘191.  
Zhu ‘191 disclosed the secondary-side control circuitry 150 is powered by forward pulses of the flyback converter by the energy stored in capacitor 131 that supplies the voltage VCC during normal operation [0034] (Fig. 1).  Zhu ‘191 specifically disclosed transformer 110 comprises a primary winding 111 [0047] and connected to an alternating current source that induces a voltage on the secondary side winding 116 [0036], and winding 113 (feedback signal FB is related to output voltage Vout), and auxiliary winding 114. Auxiliary winding 114 is on the secondary side because it is connected to the diode 133, and capacitor 131 so that the voltage induced in the auxiliary winding 114 provides rectified power supply to controller 150 during normal operation [0037]. For further clarification of transformer primary and secondary, please refer to page 14 of Electric Machinery Textbook, authors by A. E. Fitzgerald and Charles Kingsley, Jr., cited in the attached Notice of References. 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the flyback converter disclosed by Zhu ‘573 by adding the rectifier circuit connected to auxiliary winding3 of transformer disclosed by Zhu ‘191 to power the secondary-side control circuitry. 

51. (new) The control circuitry of claim 50, 
Zhu ‘573, Szepsi and Zhu ‘191 disclosed all of the limitations of control circuitry of claim 50 as set forth above.

wherein the converter secondary side further comprises: 
Zhu ‘573 disclosed converter having secondary side (Fig. 3).

a first capacitor; and 
Zhu ‘573 disclosed a capacitor 314 in converter secondary side (Fig. 3).

    PNG
    media_image8.png
    578
    704
    media_image8.png
    Greyscale

Zhu ‘191.   Fig. 1. 

a first rectifier poled to charge the first capacitor during the forward pulses of the flyback converter, 
Although Zhu ‘573 disclosed rectifier 313 (diode) charges the capacitor 314, Zhu ‘573 did not specifically disclose rectifier 313 charges the capacitor during the forward pulses of the flyback converter [0049] (Fig. 3).
Zhu ‘191 disclosed first rectifier 133 (diode) poled to charge the first capacitor 131 during the forward pulses4 of the flyback converter (Fig. 1) [0037].
wherein the secondary-side control circuitry is powered using energy stored in the first capacitor.  
Zhu ‘573 disclosed the secondary-side control circuitry 316 is powered using energy stored in the capacitor 314 (Fig. 3).  As seen in Fig. 3, Control circuit 316 receives VCC from the output Vout of capacitor 314.
Zhu ‘191 specifically disclosed the secondary-side control circuitry 150 is powered using energy stored in the first capacitor 131 (Fig. 1).  
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the converter secondary side disclosed by Zhu ‘573 by adding rectifier and capacitor connected to auxiliary winding of transformer disclosed by Zhu ‘191 for charging the capacitor to provide rectified power supply to controller during normal operation. (Zhu ‘191 [0037]).

52. (new) The control circuitry of claim 51, 
Zhu ‘573, Szepsi and Zhu ‘191 disclosed all of the limitations of control circuitry of claim 51 as set forth above.

wherein the converter secondary side further comprises a second capacitor, different from the first capacitor, and
Zhu ‘573 did not specifically disclose the converter secondary side further comprises a second capacitor, different from the first capacitor 314 (Fig. 3).
 
a second rectifier, different from the first rectifier, wherein flyback voltage of the power transformer is rectified by the second rectifier and charges the second capacitor to supply the output voltage or current at the output port.  
Zhu ‘573 disclosed flyback voltage Vs of the power transformer is rectified by rectifier 313 (diode) and charges the capacitor 314 to supply the output voltage Vout or current at the output port.  
Zhu ‘573 did not specifically disclose second rectifier, different from first rectifier.
Zhu ‘191 disclosed second rectifier 137, different from the first rectifier 133, wherein flyback voltage of the power transformer 110 is rectified by the second rectifier 137 and charges the second capacitor 135 to supply the output voltage or current at the output port Vout (Fig. 1).  
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the control circuitry disclosed by Zhu ‘573 by adding first and second rectifiers on the converter secondary side for charging the first and second capacitors respectively disclosed by Zhu ‘191 so as to power the secondary side control circuitry by the energy stored in the first capacitor and the energy stored in the second capacitor supplies the output voltage.

53. (new) The control circuitry of claim 51, 
Zhu ‘573, Szepsi and Zhu ‘191 disclosed all of the limitations of control circuitry of claim 51 as set forth above.

wherein the flyback converter is configured to charge the first capacitor during the forward pulses of the flyback converter even if the output port is short-circuited.  
Zhu ‘573 did not specifically disclose flyback converter is configured to charge the first capacitor during the forward pulses of the flyback converter even if the output port is short-circuited.
Zhu ‘191 disclosed flyback converter is configured to charge the first capacitor 131 during the forward pulses of the flyback converter even if the output port is short-circuited because the first capacitor 131 is charged independently by a separate rectifier connected to auxiliary winding 114 of transformer 110 (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the control circuitry disclosed by Zhu ‘573 by adding first and second rectifiers on the converter secondary side for charging the first and second capacitors respectively disclosed by Zhu ‘191 so as to power the secondary side control circuitry by the energy stored in the first capacitor and the energy stored in the second capacitor supplies the output voltage.

54. (new) An article of manufacture comprising a flyback converter, the flyback converter comprising: 
Zhu ‘573 disclosed an article of manufacture comprising a flyback converter [0041] (Fig.  3).

    PNG
    media_image1.png
    40
    421
    media_image1.png
    Greyscale

a primary side comprising an input port; 
Zhu ‘573 disclosed a primary side comprising an input port (Fig. 3).

a secondary side comprising an output port, wherein the secondary side is galvanically isolated from the primary side; 
Zhu ‘573 disclosed a secondary side comprising an output port Vout, wherein the converter secondary side is galvanically isolated from the primary side by transformer (Fig. 3).

a power transformer configured to transfer input power received at the input port to provide output power at the output port; 
Zhu ‘573 disclosed power transformer (305, 306) configured to transfer input power received at the input port Vin to provide output power at the output port Vout (Fig. 3). 
a primary-side switch configured to selectively enable the input power at the input port to be transferred via the power transformer to the output power at the output port; and 
Zhu ‘573 disclosed primary side further comprises a primary-side switch 308 configured to selectively transfer the input power at the input port via the power transformer (305, 306) to the output power at the output port Vout [0040] (Fig. 3). 
control circuitry configured to control the primary-side switch, wherein at least some of the control circuitry is secondary-side control circuitry, wherein: 
Zhu ‘573 disclosed control circuitry 301 configured to control the primary-side switch 308, wherein at least some of the control circuitry is secondary-side control circuitry 316 (Fig.  3). Specifically, Zhu ‘573 disclosed some of the control circuitry is secondary-side control circuitry because the change information of output voltage Vout is sent by control circuit 316 in the secondary side, and received by control circuit 301 in the primary side. [0041]. (Fig. 3).

frequency with which the primary-side switch is turned on is controlled by the control circuitry to regulate output voltage or current at the output port; and 
Zhu ‘573 disclosed demand pulse generator 504 connected to the secondary winding comprising logic gate 905 (embodiment shown in Fig. 9) configured to generate a demand pulse (505) (Fig. 5A, 500, 505) via galvanic isolation circuitry (transformer) to the switch 308 to adjust a frequency of with which the primary-side switch 308 is turned on to regulate output voltage or current at the output port [0034] [0045] [0053]. More specifically, Zhu ‘573 discloses pulse frequency modulated (PFM) switching mode power supply for reducing the output voltage undershoot of switching mode power supplies during the load transient of the SMPS [0003].

the secondary-side control circuitry is powered by forward pulses of the flyback converter.  
Zhu ‘573 disclosed the secondary-side control circuitry 316 is powered by forward pulses of the flyback converter from the energy stored in capacitor 314 (Fig. 3).  
To the extent that Zhu ‘573 may not specifically disclose the secondary-side control circuitry is powered by forward pulses of the flyback converter it would have been obvious over Zhu ‘191.  
Zhu ‘191 disclosed the secondary-side control circuitry 150 is powered by forward pulses of the flyback converter by the energy stored in capacitor 131 that supplies the voltage VCC during normal operation [0037] (Fig. 1).  
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the flyback converter disclosed by Zhu ‘573 by adding the rectifier circuit connected to auxiliary winding 114 of transformer for charging a capacitor 131 disclosed by Zhu ‘191 to power the secondary-side control circuitry.

55. The article of claim 54, 
Zhu ‘573, Szepsi and Zhu ‘191 disclosed all of the limitations of claim 54 as set forth above.

wherein the secondary side further comprises: a first capacitor; and a first rectifier poled to charge the first capacitor during the forward pulses of the flyback converter, wherein the secondary-side control circuitry is powered using energy stored in the first capacitor.  
Zhu ‘573 disclosed secondary side comprises a rectifier 313 (diode) to charge capacitor 314, wherein the secondary-side control circuitry 316 is powered using energy stored in the capacitor 314 (Fig. 3). 
To the extent that Zhu ‘573 may not specifically disclose a first rectifier poled to charge the first capacitor during the forward pulses of the flyback converter, it would have been obvious over Zhu ‘191.
Zhu ‘191 disclosed wherein the secondary side further comprises: a first capacitor 131; and a first rectifier 133 (diode) poled to charge the first capacitor 131 during the forward pulses of the flyback converter, wherein the secondary-side control circuitry 150 is powered using energy stored in the first capacitor 131 (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the flyback converter disclosed by Zhu ‘573 by adding a rectifier circuit connected to auxiliary winding 114 of transformer for charging a capacitor 131 disclosed by Zhu ‘191 to power the secondary-side control circuitry.

56. (new) The article of claim 55, 
Zhu ‘573, Szepsi and Zhu ‘191 disclosed all of the limitations of claim 55 as set forth above.

wherein the secondary side further comprises a second capacitor, different from the first capacitor, and a second rectifier, different from the first rectifier, wherein flyback voltage of the power transformer is rectified by the second rectifier and charges the Serial No. TBD-13-1254.021RE5second1 capacitor to supple the output voltage or current at the output port.  
Zhu ‘573 disclosed flyback voltage Vs of the power transformer is rectified by rectifier 313 (diode) and charges the capacitor 314 to supply the output voltage Vout or current at the output port (Fig. 3).
Zhu ‘573 did not disclose secondary side further comprises a second capacitor, different from the first capacitor, and second rectifier, different from first rectifier for charging the first and second capacitor respectively.
Zhu ‘191 disclosed second rectifier 137, different from the first rectifier 133, wherein flyback voltage of the power transformer 110 is rectified by the second rectifier 137 and charges the second capacitor 135 to supply the output voltage or current at the output port Vout (Fig. 1).  
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the control circuitry disclosed by Zhu ‘573 by adding first and second rectifiers on the converter secondary side for charging the first and second capacitors respectively disclosed by Zhu ‘191 so as to power the secondary side control circuitry by the energy stored in the first capacitor and the energy stored in the second capacitor supplies the output voltage.

57. (new) The article of claim 55, 
Zhu ‘573, Szepsi and Zhu ‘191 disclosed all of the limitations of claim 55 as set forth above.

wherein the secondary side is configured to charge the first capacitor during the forward pulses of the flyback converter even if the output port is short-circuited.  
Zhu ‘573 did not specifically disclose flyback converter is configured to charge the first capacitor during the forward pulses of the flyback converter even if the output port is short-circuited.
Zhu ‘191 disclosed flyback converter is configured to charge the first capacitor 131 during the forward pulses of the flyback converter even if the output port is short-circuited because the first capacitor 131 is charged independently by a separate rectifier connected to auxiliary winding 114 of transformer 110 (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the control circuitry disclosed by Zhu ‘573 by adding first and second rectifiers on the converter secondary side for charging the first and second capacitors respectively disclosed by Zhu ‘191 so as to power the secondary side control circuitry by the energy stored in the first capacitor and the energy stored in the second capacitor supplies the output voltage.

58. (new) The article of claim 54, 
Zhu ‘573, Szepsi and Zhu ‘191 disclosed all of the limitations of claim 54 as set forth above.

wherein the article comprises a load connected to the output port of the flyback converter and configured to be powered by the flyback converter.
Zhu ‘573 disclosed a load 315 connected to the output port Vout of the flyback converter [0041] and configured to be powered by the flyback converter (Fig. 3).  

8.3	Zhu ‘573, Szepesi, Quigley (cl. 19, 26, 34, 42)

Claim(s) 19, 26, 34, and 42 are rejected under 35 U.S.C. 103(a) as obvious over Zhu ‘573, Szepesi et al. (US 5,498,995) and Quigley et al. (US 5,825,640).

19. (new) The circuitry of claim 18, wherein: 
Zhu ‘573 in combination with Szepesi disclosed all of the limitations of claim 18 as set forth above.
feedback from the converter secondary side to the converter primary side for regulating the output port voltage or current is provided solely by the demand pulses generated by the secondary-side circuitry; 
Zhu ‘573 disclosed feedback from an output side of the apparatus to an input side of the apparatus for regulating the output port voltage or current is provided solely by the demand pulses generated by the demand pulse generator [0045](Fig. 5A).

    PNG
    media_image9.png
    348
    420
    media_image9.png
    Greyscale


each demand pulse conveyed from the converter secondary side to the converter primary side has a leading edge; 
when a particular demand pulse results in a particular occurrence of the primary-side switch turning on the particular occurrence of the primary-side switch turning on is in response to detecting the leading edge of the particular demand pulse independent of any other demand pulses conveyed from the converter secondary side to the converter primary side and independent of any other pulse edges appearing on the converter primary side; and 
the secondary-side circuitry is configured to generate a demand pulse whenever a magnitude of the output port voltage or current is below a magnitude of the output port's regulation voltage or current.  
Zhu ‘573 disclosed a demand pulse (803) (802) (801) is conveyed from the secondary side to the primary side. Zhu ‘573 disclosed ringing waveform (801) is generated in the secondary windings which is fed back to the primary side controller received as a feedback signal at terminal FB of primary side controller (301) and a detection circuit (330)5 upon  detection of a dynamic change event at output voltage (Vout), control circuit (301) turns on power switch (308) to store and transfer energy from the primary side to the secondary side, as indicated by the successive (Ip) waveforms 805-1, 804-1, 805-2, and 804-2 after the detection of the ringing waveform. Vout (equals to VCC in FIG. 8) begins to increase [0051].
Although Zhu ‘573 disclosed detection circuit (330) (Dynamic Detection) (Fig. 3) for detecting a signal waveform (ringing waveform) using conventional signal detection techniques that inherently includes detection of leading edge of a pulse, Zhu ‘573 did not specifically disclose detecting the leading edge of the demand pulse conveyed to the primary side.
Szepesi et al. disclosed a demand pulse conveyed from the secondary side to the primary side has a leading edge and the primary-side controller is configured to turn on the primary-side switch in response to detecting the leading edge of the demand pulse conveyed to the primary side independent of any other demand pulses conveyed to the primary side (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the pulse detection circuit in the primary-side controller of Zhu ‘573 by adding a circuit for detecting the leading edge of the demand pulse conveyed from the secondary-side to the primary side as disclosed by Szepesi et al as the detection of a leading edge of a pulse is conventional in the art.

    PNG
    media_image10.png
    596
    831
    media_image10.png
    Greyscale

Szepesi. Fig. 1, annotated by examiner
To the extent that Zhu ‘573 and Szepesi et al. did not specifically disclose turning on a switching transistor in response to detecting the leading edge of a pulse it would have been obvious over Quigley et al. as it is conventional method of turning on a switching transistor in response to detecting the leading edge of a pulse.
Quigley et al. (US 5,825,640) disclosed it is known in the prior-art circuit for turning on a switching transistor in response to detecting the leading edge of a pulse (col. 3, lines 46-51).

    PNG
    media_image11.png
    153
    346
    media_image11.png
    Greyscale

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding circuit responsive to detecting the leading edge of a pulse disclosed by Quigley et al. for turning on a switching transistor.   
26. (new) The circuitry of claim 25, wherein:
Zhu ‘573 in combination with Szepesi disclosed all of the limitations of claim 25 as set forth above.
feedback from the converter secondary side to the converter primary side for regulating the output port voltage or current is provided solely by the demand pulses generated by the secondary-side circuitry;
Zhu ‘573 disclosed feedback from an output side of the apparatus to an input side of the apparatus for regulating the output port voltage or current is provided solely by the demand pulses generated by the demand pulse generator [0045](Fig. 5A).

    PNG
    media_image9.png
    348
    420
    media_image9.png
    Greyscale

each demand pulse conveyed from the converter secondary side to the converter primary side has a leading edge;
when a particular demand pulse results in a particular occurrence of the primary-side switch turning on, the particular occurrence of the primary-side switch turning on is in response to detecting the
leading edge of the particular demand pulse independent of any other demand pulses conveyed from the converter secondary side to the converter primary side and independent of any other pulse edges appearing on the converter primary side; and
the secondary-side circuitry is configured to generate a demand pulse whenever a magnitude of the output port voltage or current is below a magnitude of the output port's regulation voltage or current.
Zhu ‘573 disclosed a demand pulse (803) (802) (801) is conveyed from the secondary side to the primary side. Zhu ‘573 disclosed ringing waveform (801) is generated in the secondary windings which is fed back to the primary side controller received as a feedback signal at terminal FB of primary side controller (301) and a detection circuit (330)6 upon  detection of a dynamic change event at output voltage (Vout), control circuit (301) turns on power switch (308) to store and transfer energy from the primary side to the secondary side, as indicated by the successive (Ip) waveforms 805-1, 804-1, 805-2, and 804-2 after the detection of the ringing waveform. Vout (equals to VCC in FIG. 8) begins to increase [0051].
Although Zhu ‘573 disclosed detection circuit (330) (Dynamic Detection) (Fig. 3) for detecting a signal waveform (ringing waveform) using conventional signal detection techniques that inherently includes detection of leading edge of a pulse, Zhu ‘573 did not specifically disclose detecting the leading edge of the demand pulse conveyed to the primary side.
Szepesi et al. disclosed a demand pulse conveyed from the secondary side to the primary side has a leading edge and the primary-side controller is configured to turn on the primary-side switch in response to detecting the leading edge of the demand pulse conveyed to the primary side independent of any other demand pulses conveyed to the primary side (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the pulse detection circuit in the primary-side controller of Zhu ‘573 by adding a circuit for detecting the leading edge of the demand pulse conveyed from the secondary-side to the primary side as disclosed by Szepesi et al as the detection of a leading edge of a pulse is conventional in the art. 
To the extent that Zhu ‘573 and Szepesi et al. did not specifically disclose turning on a switching transistor in response to detecting the leading edge of a pulse it would have been obvious over Quigley et al. as it is conventional method of turning on a switching transistor in response to detecting the leading edge of a pulse.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding circuit responsive to detecting the leading edge of a pulse disclosed by Quigley et al. for turning on a switching transistor.   


    PNG
    media_image10.png
    596
    831
    media_image10.png
    Greyscale

Szepesi. Fig. 1, annotated by examiner
Quigley et al. (US 5,825,640) disclosed it is known in the prior-art circuit for turning on a switching transistor in response to detecting the leading edge of a pulse (col. 3, lines 46-51).

    PNG
    media_image11.png
    153
    346
    media_image11.png
    Greyscale


34. (new) The article of claim 33, wherein: 
Zhu ‘573 in combination with Szepesi disclosed all of the limitations of claim 33 as set forth above.
feedback from the secondary side to the primary side for regulating the output port voltage or current is provided solely by the demand pulses generated by the demand pulse generator; 
Zhu ‘573 disclosed feedback from an output side of the apparatus to an input side of the apparatus for regulating the output port voltage or current is provided solely by the demand pulses generated by the demand pulse generator [0045](Fig. 5A).

    PNG
    media_image9.png
    348
    420
    media_image9.png
    Greyscale


each demand pulse conveyed from the secondary side to the primary side has a leading edge; when a particular demand pulse results in a particular occurrence of the primary-side switch turning on, the particular occurrence of the primary-side switch turning on is in response to detecting the leading edge of the particular demand pulse independent of any other demand pulses conveyed from the secondary side to the primary side and independent of any other pulse edges appearing on the primary Serial No. TBD-8-1254.021RE5side; and the demand pulse generator is configured to generate a demand pulse whenever a magnitude of the output port voltage or current is below a magnitude of the output port's regulation voltage or current.  
Zhu ‘573 disclosed a demand pulse (803) (802) (801) is conveyed from the secondary side to the primary side. Zhu ‘573 disclosed ringing waveform (801) is generated in the secondary windings which is fed back to the primary side controller received as a feedback signal at terminal FB of primary side controller (301) and a detection circuit (330)7 upon  detection of a dynamic change event at output voltage (Vout), control circuit (301) turns on power switch (308) to store and transfer energy from the primary side to the secondary side, as indicated by the successive (Ip) waveforms 805-1, 804-1, 805-2, and 804-2 after the detection of the ringing waveform. Vout (equals to VCC in FIG. 8) begins to increase [0051].
Although Zhu ‘573 disclosed detection circuit (330) (Dynamic Detection) (Fig. 3) for detecting a signal waveform (ringing waveform) using conventional signal detection techniques that inherently includes detection of leading edge of a pulse, Zhu ‘573 did not specifically disclose detecting the leading edge of the demand pulse conveyed to the primary side.
Szepesi et al. disclosed a demand pulse conveyed from the secondary side to the primary side has a leading edge and the primary-side controller is configured to turn on the primary-side switch in response to detecting the leading edge of the demand pulse conveyed to the primary side independent of any other demand pulses conveyed to the primary side (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the pulse detection circuit in the primary-side controller of Zhu ‘573 by adding a circuit for detecting the leading edge of the demand pulse conveyed from the secondary-side to the primary side as disclosed by Szepesi et al as the detection of a leading edge of a pulse is conventional in the art.

    PNG
    media_image10.png
    596
    831
    media_image10.png
    Greyscale

Szepesi. Fig. 1, annotated by examiner
To the extent that Zhu ‘573 and Szepesi et al. did not specifically disclose turning on a switching transistor in response to detecting the leading edge of a pulse it would have been obvious over Quigley et al. as it is conventional method of turning on a switching transistor in response to detecting the leading edge of a pulse.
Quigley et al. (US 5,825,640) disclosed it is known in the prior-art circuit for turning on a switching transistor in response to detecting the leading edge of a pulse (col. 3, lines 46-51).

    PNG
    media_image11.png
    153
    346
    media_image11.png
    Greyscale

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding circuit responsive to detecting the leading edge of a pulse disclosed by Quigley et al. for turning on a switching transistor.   

42. (new) The article of claim 41, wherein: 
Zhu ‘573 in combination with Szepesi disclosed all of the limitations of claim 41 as set forth above.

feedback from the secondary side to the primary side for regulating the output port voltage or Serial No. TBD-10-1254.021RE5current is provided solely by the demand pulses generated by the demand pulse generator; 
Zhu ‘573 disclosed feedback from an output side of the apparatus to an input side of the apparatus for regulating the output port voltage or current is provided solely by the demand pulses generated by the demand pulse generator [0045](Fig. 5A).

    PNG
    media_image9.png
    348
    420
    media_image9.png
    Greyscale


each demand pulse conveyed from the secondary side to the primary side has a leading edge; when a particular demand pulse results in a particular occurrence of the primary-side switch turning on. the particular occurrence of the primary-side switch turning on is in response to detecting the leading edge of the particular demand pulse independent of any other demand pulses conveyed from the secondary side to the primary side and independent of any other pulse edges appearing on the primary side; and the demand pulse generator is configured to generate a demand pulse whenever a magnitude of the output port voltage or current is below a magnitude of the output port's regulation voltage or current.  
Zhu ‘573 disclosed a demand pulse (803) (802) (801) is conveyed from the secondary side to the primary side. Zhu ‘573 disclosed ringing waveform (801) is generated in the secondary windings which is fed back to the primary side controller received as a feedback signal at terminal FB of primary side controller (301) and a detection circuit (330)8 upon  detection of a dynamic change event at output voltage (Vout), control circuit (301) turns on power switch (308) to store and transfer energy from the primary side to the secondary side, as indicated by the successive (Ip) waveforms 805-1, 804-1, 805-2, and 804-2 after the detection of the ringing waveform. Vout (equals to VCC in FIG. 8) begins to increase [0051].
Although Zhu ‘573 disclosed detection circuit (330) (Dynamic Detection) (Fig. 3) for detecting a signal waveform (ringing waveform) using conventional signal detection techniques that inherently includes detection of leading edge of a pulse, Zhu ‘573 did not specifically disclose detecting the leading edge of the demand pulse conveyed to the primary side.
Szepesi et al. disclosed a demand pulse conveyed from the secondary side to the primary side has a leading edge and the primary-side controller is configured to turn on the primary-side switch in response to detecting the leading edge of the demand pulse conveyed to the primary side independent of any other demand pulses conveyed to the primary side (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the pulse detection circuit in the primary-side controller of Zhu ‘573 by adding a circuit for detecting the leading edge of the demand pulse conveyed from the secondary-side to the primary side as disclosed by Szepesi et al as the detection of a leading edge of a pulse is conventional in the art.

    PNG
    media_image10.png
    596
    831
    media_image10.png
    Greyscale

Szepesi. Fig. 1, annotated by examiner
To the extent that Zhu ‘573 and Szepesi et al. did not specifically disclose turning on a switching transistor in response to detecting the leading edge of a pulse it would have been obvious over Quigley et al. as it is conventional method of turning on a switching transistor in response to detecting the leading edge of a pulse.
Quigley et al. (US 5,825,640) disclosed it is known in the prior-art circuit for turning on a switching transistor in response to detecting the leading edge of a pulse (col. 3, lines 46-51).

    PNG
    media_image11.png
    153
    346
    media_image11.png
    Greyscale

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding circuit responsive to detecting the leading edge of a pulse disclosed by Quigley et al. for turning on a switching transistor. 

9.0	OBVIOUS DOUBLE PATENTING (ODP)

The nonstatutory obvious double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.1	ODP RE47713E (cl. 18-23, 25-31, 33-38, 40-47, 49-58)

Claims 18, 20-23, 25, 27-31, 33, 35-38, 41, 43-47, and 50-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 53 respectively of US Patent Number RE47713E; 
Claims 19, 26, 34, and 42 are rejected over RE47713E claim 54 respectively; and Claims 40, 49, and 58 are rejected over RE47713E claim 60 respectively.  
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 18, 20-23, 25, 27-31, 33, 35-38, 41, 43-47, and 50-57,  RE47,713E claim 53 disclosed all of the claimed limitations including flyback converter comprising primary-side converter circuitry and galvanically isolated secondary-side converter circuitry, a power transformer configured to transfer input power received at the input port to provide output power at the output port, the secondary-side circuitry (i) determines when to turn on the primary-side switch based on output port voltage or current at the output port and (ii) generates corresponding demand pulses; the primary-side circuitry is configured to turn on the primary-side switch in response to the demand pulses conveyed from the converter secondary side to the converter primary side, wherein the primary-side circuitry, and not the secondary-side circuitry, originates the determination of when to turn off the primary-side switch; frequency with which the primary-side switch is turned on is adjusted by the demand pulses conveyed from the converter secondary side to the converter primary side to regulate the output port voltage or current; the primary-side circuitry is configured to determine when to turn off the switch independent of the demand pulses.
Regarding claims 50-57, RE47713E claim 53 further disclosed the secondary-side circuitry comprises first and second capacitors charged by first and second rectifiers and the secondary side is configured to charge the first capacitor during the forward pulses of the flyback converter even if the output port is short-circuited. The secondary-side control circuitry is powered by the energy stored in first capacitor and the energy stored in second capacitor supplies a load connected to the output port of the converter.
Regarding claims 19, 26, 34, and 42, RE47713E claim 54 disclosed primary-side switch is turned on is in response to primary side controller detecting the leading edge of the demand pulse conveyed from secondary side to the primary side. 
Regarding claims 40, 49, and 58, RE47713E claim 60 further disclosed a load connected to the output port of the flyback converter and configured to be powered by the flyback converter.

9.2	ODP RE47713E, Szepesi (cl. 24, 32, 39, 48)

Claims 24, 32, 39 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 53 respectively of US Patent Number RE47713E in view of Szepesi et al. (US 5,498,995).
Regarding claims 24, 32, 39, and 48, RE47713E claim 53 disclosed all of the claimed limitations as set forth above, except primary-side and secondary-side magnetically coupled conductors are part of a pulse transformer separate from the power transformer.
Szepesi disclosed primary-side and secondary-side magnetically coupled conductors are part of a pulse transformer TR2 separate from the power transformer TR1 (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the converter circuit of RE47713E by adding a pulse transformer having a secondary-side magnetically coupled conductor different from the secondary-side winding of the power transformer for communication between primary-side driver and secondary-side controller (Szepesi, col. 4, line 65 to col. 5 line 6). 

9.3	ODP RE47714E, Zhu ‘573, Szepesi (cl. 18-49)

Claims 18-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 
18,	28,	31,	35,	35,	42,	42,	18,	28,	31,	31,	34,	35,	42,	42,	18,	28,	31,	34,	35,	42,	42,	18,	18,	28,	31,	31,	34,	35,	42,	42 and 18,	 

respectively of Reissue Patent # RE47,714E in view of Zhu ‘573, and Szepesi et al. (US 5,498,995). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding independent claims 18, 25, 33, and 41, RE47714E claim 18 disclosed all of the claimed limitations including a flyback converter, comprising primary side converter circuitry including input port and a switch,  and galvanically isolated converter secondary-side, a power transformer configured to transfer input power received at the input port to provide output power at the output port,  the secondary-side circuitry (i) determines when to turn on the primary-side switch based on output port voltage or current at the output port and (ii) generates corresponding demand pulses; the primary-side circuitry is configured to turn on the primary-side switch in response to the demand pulses conveyed from the converter secondary side to the converter primary side, wherein the primary-side circuitry, and not the secondary-side circuitry, originates the determination of when to turn off the primary-side switch; frequency with which the primary-side switch is turned on is adjusted by the demand pulses conveyed from the converter secondary side to the converter primary side to regulate the output port voltage or current; the primary-side circuitry is configured to determine when to turn off the switch independent of the demand pulses; 
Claim 18, of RE47714E did not disclose,
the secondary-side circuitry is configured to generate the demand pulses when a feedback signal based on the output port voltage or current is lower in magnitude than a reference signal. 
the circuitry is configured to regulate the output port by driving the feedback signal to match the reference signal.
the secondary-side circuitry comprises: an oscillator configured to generate oscillator pulses.
logic circuitry configured to selectively block certain oscillator pulses in Serial No. TBD-3-1254.021RE5generating the demand pulses.  

Zhu ‘573 disclosed a) secondary-side is configured to generate the demand pulses (504, 505) (Fig. 5A, 500, 505) when a feedback signal 510 based on the output voltage or the output current is lower in magnitude than a reference signal (Vref) (Fig. 5A, 5B).
 Zhu ‘573 disclosed b) to regulate the output port by driving the feedback signal to match the reference signal (Vref). (Fig. 5A, 505, Fig. 8, 803). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 18 of RE47714E by adding demand pulse generator circuit disclosed by Zhu ‘573 to generate the demand pulses when a feedback signal based on the output voltage or the output current is lower in magnitude than a reference signal for providing well regulated power supply to a load.

    PNG
    media_image3.png
    374
    571
    media_image3.png
    Greyscale

Zhu. Fig. 5A
Szepesi disclosed c) secondary-side comprises an oscillator circuit configured to generate oscillator pulses (Fig. 5). 
Szepesi et al. disclosed d) logic circuitry to selectively block certain oscillator pulses in generating the demand pulses (Fig. 5, annotated by Examiner).

    PNG
    media_image5.png
    572
    790
    media_image5.png
    Greyscale

Szepesi. Fig. 5, annotated by Examiner
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 18 of RE47714E by adding oscillator disclosed by Szepesi to generate demand pulses and by adding logic circuitry disclosed by Szepesi for gating of the demand pulses applied to the galvanic isolation circuitry.
Regarding claim 19, RE47714E claim 28 disclosed all of the limitations including demand pulse conveyed from the secondary side to the primary side has a leading edge and the primary-side controller is configured to turn on the primary-side switch in response to detecting the leading edge of the demand pulse conveyed to the primary side independent of any other demand pulses conveyed to the primary side.
Regarding claim 20, RE47714E claim 31 disclosed all of the limitations including logic circuitry is configured to selectively block the certain oscillator pulses from becoming demand pulses that would otherwise result in the primary-side switch being turned on, while selectively allowing other oscillator pulses to become the demand pulses that do result in the primary-side switch being turned on.
Regarding claim 21, RE47714E claim 34 disclosed all of the limitations including secondary-side circuitry is configured to process, based on a comparator output, the oscillator pulses to generate the demand pulses.
Regarding claim 22, RE47714E claim 35 disclosed all of the limitations including secondary-side circuitry comprises a comparator configured to generate a comparator output based on a comparison between a feedback signal and a reference signal; the oscillator is configured to generate the oscillator pulses independent of the comparator output; and the logic circuitry is configured to (i) receive the comparator output and the oscillator pulses and (ii) process, based on the comparator output, the oscillator pulses to generate the demand pulses.
Regarding claim 23, RE47714E claim 42 disclosed all of the limitations including the primary-side magnetically coupled conductor is different from the primary-side winding of the power transformer; and the secondary-side magnetically coupled conductor is different from the secondary-side winding of the power transformer.
Regarding claim 24, RE47714E claim 42 did not disclose primary-side and secondary-side magnetically coupled conductors are part of a pulse transformer separate from the power transformer.
Szepesi disclosed primary-side and secondary-side magnetically coupled conductors are part of a pulse transformer TR2 separate from the power transformer TR1 (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the converter circuit of RE47714E by adding a pulse transformer having a secondary-side magnetically coupled conductor different from the secondary-side winding of the power transformer for communication between primary-side driver and secondary-side controller (Szepesi, col. 4, line 65 to col. 5 line 6). 
Regarding claim 26, RE47714E claim 28 disclosed all of the claimed limitations including demand pulse conveyed from the secondary side to the primary side has a leading edge and the primary-side controller is configured to turn on the primary-side switch in response to detecting the leading edge of the demand pulse conveyed to the primary side independent of any other demand pulses conveyed to the primary side.
Regarding claims 27 and 28, RE47714E claim 31 disclosed all of the claimed limitations including secondary-side circuitry comprises: an oscillator configured to generate oscillator pulses; and logic circuitry configured to selectively block certain oscillator pulses in generating the demand pulses.
Regarding claim 29, RE47714E claim 34 disclosed all of the limitations including secondary-side circuitry is configured to process, based on a comparator output, the oscillator pulses (secondary-side stream of pulses) to generate the demand pulses.
Regarding claim 30, RE47714E claim 35 disclosed all of the limitations including secondary-side circuitry comprises a comparator configured to generate a comparator output based on a comparison between a feedback signal and a reference signal; the oscillator is configured to generate the oscillator pulses independent of the comparator output; and the logic circuitry is configured to (i) receive the comparator output and the oscillator pulses and (ii) process, based on the comparator output, the oscillator pulses to generate the demand pulses.
Regarding claim 31, RE47714E claim 42 disclosed all of the claimed limitations including the primary-side magnetically coupled conductor is different from the primary-side winding of the power transformer; and the secondary-side magnetically coupled conductor is different from the secondary-side winding of the power transformer.
Regarding claim 32, RE47714E claim 42 disclosed all of the claimed limitations as set forth above except primary-side and secondary-side magnetically coupled conductors are part of a pulse transformer separate from the power transformer.
Szepesi disclosed primary-side and secondary-side magnetically coupled conductors are part of a pulse transformer TR2 separate from the power transformer TR1 (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the converter circuit of RE47714E by adding a pulse transformer having a secondary-side magnetically coupled conductor different from the secondary-side winding of the power transformer for communication between primary-side driver and secondary-side controller (Szepesi, col. 4, line 65 to col. 5 line 6). 
Regarding claim 34, RE47714E claim 28 disclosed all of the limitations including demand pulse conveyed from the secondary side to the primary side has a leading edge and the primary-side controller is configured to turn on the primary-side switch in response to detecting the leading edge of the demand pulse conveyed to the primary side independent of any other demand pulses conveyed to the primary side.
Regarding claim 35, RE47714E claim 31 disclosed all of the limitations including logic circuitry is configured to selectively block the certain oscillator pulses from becoming demand pulses that would otherwise result in the primary-side switch being turned on, while selectively allowing other oscillator pulses to become the demand pulses that do result in the primary-side switch being turned on.
Regarding claim 36, RE47714E claim 34 disclosed all of the limitations including secondary-side circuitry is configured to process, based on a comparator output, the oscillator pulses (secondary-side stream of pulses) to generate the demand pulses.
Regarding claim 37, RE47714E claim 35 disclosed all of the limitations including the demand pulse generator comprises a comparator configured to generate a comparator output based on a comparison between the feedback signal and the reference signal; the oscillator is configured to generate the oscillator pulses independent of the comparator output; the logic circuitry is configured to (i) receive the comparator output and the oscillator pulses and (ii) process, based on the comparator output, the oscillator pulses to generate the demand pulses.
Regarding claim 38, RE47714E claim 42 disclosed all of the limitations including the power the power transformer has a primary-side winding and a secondary-side winding; the primary-side switch is connected in series with the primary-side winding of the power transformer; the secondary-side winding of the power transformer is connected to the output port; the primary-side magnetically coupled conductor is different from the primary-side winding of the power transformer; and the secondary-side magnetically coupled conductor is different from the secondary-side winding of the power transformer.
Regarding claim 39, RE47714E claim 38 disclosed all of the claimed limitations as set forth above, except primary-side and secondary-side magnetically coupled conductors are part of a pulse transformer separate from the power transformer.
Szepesi disclosed primary-side and secondary-side magnetically coupled conductors are part of a pulse transformer TR2 separate from the power transformer TR1 (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the converter circuit of RE47714E by adding a pulse transformer having a secondary-side magnetically coupled conductor different from the secondary-side winding of the power transformer for communication between primary-side driver and secondary-side controller (Szepesi, col. 4, line 65 to col. 5 line 6). 
Regarding claim 40, RE47714E claim 18 disclosed all of the claimed limitations as set forth above except a load connected to the output port of the flyback converter and configured to be powered by the flyback converter.
Zhu ‘573 disclosed a load 315 connected to the output port Vout of the flyback converter [0041] and configured to be powered by the flyback converter (Fig. 3).  
At the time the invention was made it would have been obvious to one of ordinary skill in the art to add a load connected to the output port of the flyback converter disclosed by Zhu ‘573 to provide regulated power supply to the load.
Regarding claim 42, RE47714E claim 28 disclosed all of the claimed limitations including demand pulse conveyed from the secondary side to the primary side has a leading edge and the primary-side controller is configured to turn on the primary-side switch in response to detecting the leading edge of the demand pulse conveyed to the primary side independent of any other demand pulses conveyed to the primary side.
Regarding claims 43 and 44, RE47714E claim 31 disclosed all of the limitations including logic circuitry is configured to selectively block the certain oscillator pulses from becoming demand pulses that would otherwise result in the primary-side switch being turned on, while selectively allowing other oscillator pulses to become the demand pulses that do result in the primary-side switch being turned on.
Regarding claim 45, RE47714E claim 34 disclosed all of the limitations including secondary-side circuitry is configured to process, based on a comparator output, the oscillator pulses (secondary-side stream of pulses stream of pulses) to generate the demand pulses.
Regarding claim 46, RE47714E claim 35 disclosed all of the limitations including secondary-side circuitry comprises a comparator configured to generate a comparator output based on a comparison between a feedback signal and a reference signal; the oscillator is configured to generate the oscillator pulses independent of the comparator output; and the logic circuitry is configured to (i) receive the comparator output and the oscillator pulses and (ii) process, based on the comparator output, the oscillator pulses to generate the demand pulses.
Regarding claim 47, RE47714E claim 42 disclosed all of the limitations of claim 18 as set forth above including the primary-side magnetically coupled conductor is different from the primary-side winding of the power transformer; and the secondary-side magnetically coupled conductor is different from the secondary-side winding of the power transformer.
Regarding claim 48, RE47714E claim 42 disclosed all of the claimed limitations as set forth above except primary-side and secondary-side magnetically coupled conductors are part of a pulse transformer separate from the power transformer.
Szepesi disclosed primary-side and secondary-side magnetically coupled conductors are part of a pulse transformer TR2 separate from the power transformer TR1 (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the converter circuit of RE47714E by adding a pulse transformer having a secondary-side magnetically coupled conductor different from the secondary-side winding of the power transformer for communication between primary-side driver and secondary-side controller (Szepesi, col. 4, line 65 to col. 5 line 6). 
Regarding claim 49, RE47714E claim 41 disclosed all of the claimed limitations as set forth above except a load connected to the output port of the flyback converter and configured to be powered by the flyback converter.
Zhu ‘573 disclosed a load 315 connected to the output port Vout of the flyback converter [0041] and configured to be powered by the flyback converter (Fig. 3).  
At the time the invention was made it would have been obvious to one of ordinary skill in the art to add a load connected to the output port of the flyback converter disclosed by Zhu ‘573 to provide regulated power supply to the load.
9.4	RE47714E (cl. 50-58)

Claim(s) 50-58 are rejected under 35 U.S.C. 103(a) as obvious over claims,
 18, 18, 19, 18, 18, 19, 18, 18, 18, 19, 18 and 18, respectively of RE47714E. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding independent claims 50 and 54, RE47714E claim 18 disclosed all of the claimed limitations including circuitry for controlling a flyback converter, the flyback converter comprising: a converter primary side comprising an input port; a converter secondary side comprising an output port, wherein the converter secondary side is galvanically isolated from the converter primary side; and a power transformer configured to transfer input power received at the input port to provide output power at the output port, wherein: the converter primary side further comprises a primary-side switch configured to selectively transfer the input power at the input port via the power transformer to the output power at the output port; the control circuitry configured to control the primary-side switch, wherein at least some of the control circuitry is secondary-side control circuitry; frequency with which the primary-side switch is turned on is adjusted by the demand pulses conveyed from the converter secondary side to the converter primary side to regulate the output port voltage or current; and the secondary-side control circuitry is powered by forward pulses of the flyback converter.
Regarding claims 51 and 55, RE47714E claim 18 disclosed a first capacitor and a first rectifier poled to charge the first capacitor during the forward pulses of the flyback converter, wherein the secondary-side control circuitry (demand pulse generator) is powered using energy stored in the first capacitor.
Regarding claims 52 and 56, RE47714E claim 19 disclosed converter secondary side further comprises a second capacitor, different from the first capacitor, and a second rectifier, different from the first rectifier, wherein flyback voltage of the power transformer is rectified by the second rectifier and charges the second capacitor to supply the output voltage or current at the output port.
Regarding claims 53 and 57, RE47714E claim 18 disclosed flyback converter is configured to charge the first capacitor during the forward pulses of the flyback converter even if the output port is short-circuited.
	Regarding claim 58, RE4771E4 claim 18 did not specifically disclose a load connected to the output port of the flyback converter and configured to be powered by the flyback converter but would have been obvious to add a load connected to the output port of the flyback converter disclosed by RE4771E4 for supplying a well regulated power supply to the load.
10.0	CONCLUSION

10.1	Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Appelberg (WO 2009154523 A1) discloses flyback converter comprising first rectifier D21 for charging a capacitor C13 and a second rectifying element in the form of a diode D11 is connected with its cathode towards the second winding for charging a second capacitor C14 (Fig.  5).
10.2	Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJAN DEB whose telephone number is (571)272-2228.  The examiner can normally be reached on 9:00am to 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on (571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJAN K DEB/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees:
/JAMES A MENEFEE/            Reexamination Specialist, Art Unit 3992                                                                                                                                                                                            
	/H.B.P/                        Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
    

    
        1 Definition of configure: to set up for operation especially in a particular way (Meriam-Webster)
        2 Definition of selectively: (Electronics art, an example) Able to reject frequencies other than the one selected or tuned.
        3 The auxiliary winding 114 is considered the same as a winding on the secondary side of transformer 110 as is well known in the art, see for example “Schematic Symbol for Transformer” download from the web https://www.electronics-tutorials.ws/resources/transformer-symbols.html (see Notice of References)
    PNG
    media_image7.png
    136
    703
    media_image7.png
    Greyscale

        4 Appelberg (WO 2009154523 A1) also discloses a flyback converter comprising first rectifier D21 for charging a capacitor C13 and a second rectifying element in the form of a diode D11 is connected with its cathode towards the second winding for charging a second capacitor C14 by forward pulses (“rectifying the forward pulse” see Appelberg, page 2 line 2, cited in Notice of References).
        5 Detection circuit 330 can be implemented, for example, using detection of leading edge of a pulse which is considered conventional in the art [0051]
        6 Detection circuit 330 can be implemented, for example, using detection of leading edge of a pulse which is considered conventional in the art [0051]
        7 Detection circuit 330 can be implemented, for example, using detection of leading edge of a pulse which is considered conventional in the art [0051]
        8 Detection circuit 330 can be implemented, for example, using detection of leading edge of a pulse which is considered conventional in the art [0051]